 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. P. Stevens & Co., Inc., and Amalgamated Clothing& Textile Workers Union of America-Textile Di-visionJ. P. Stevens & Co., Inc., and Amalgamated Clothing& Textile Workers Union, AFL-CIO-CLC. Cases5-CA-8169, 5-CA-8169-2, and 5-CA-8621September 24, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn October 27, 1978, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent, the GeneralCounsel, and the Charging Party filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified and re-stated herein.1. The Administrative Law Judge found, inter alia,that Respondent did not violate Section 8(a)(1) of theAct when Plant Manager Cruze told employee Mont-gomery, a union organizer, "Don't you lose themunion cards in your pocket," and when, later thatday, he commented to Montgomery, "I see youhaven't lost your union cards." The AdministrativeLaw Judge found that while Cruze's remarks con-firmed Respondent's knowledge of Montgomery'scontinuing union activity, they did not constitute anI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Respondent also contends that the Administrative Law Judge's credibilityresolutions, findings, rulings, and interpretation of the evidence showed biasand prejudice on his part against Respondent. In particular. Respondentcontends. inter alia, that the Administrative Law Judge's denial of Respon-dent's motion to reopen the record or accept affidavit evidence on the ques-tion of an appropriate remedy is illustrative of the Administrative LawJudge's alleged bias and prejudice against Respondent.We find Respondent's allegations of bias and prejudice to be totally with-out merit. Upon our full consideration of the record and the AdministrativeLaw Judge's Decision, we perceive no evidence that he prejudged the case,made any prejudicial rulings, or demonstrated a bias against Respondent inhis analysis or discussion of the evidence. In this regard, we specificallyaffirm the Administrative Law Judge's ruling on Respondent's motion toreopen the record or accept affidavit evidence. J. P Stevens & Co., Inc., 239NLRB 738, fn. 4 (1978).unlawful interference with Montgomery's rights un-der Section 7 of the Act. We disagree.Against the broad backdrop of Respondent's nu-merous other acts of interference with its employees'Section 7 rights, as found by the Administrative LawJudge and affirmed herein, and in the narrower con-text of Respondent's repeated acts of discriminationagainst Montgomery because of his union activities,also as found herein, the import of Cruze's remarks toMontgomery in this particular instance becomesclear: Respondent was letting Montgomery knowthat it was watching him closely and that it wasacutely aware of his union organizational activities.In these circumstances, we find that Cruze's remarksto Montgomery not only created the impression thatRespondent was engaged in surveillance of Mont-gomery's and his fellow employees' union activitiesbut also constituted an attempt on the part of Re-spondent to restrain Montgomery from assisting theUnion or from otherwise engaging in protected con-certed union activity. Thus we conclude that Respon-dent's conduct in this instance violated Section 8(a)(1)of the Act in both of its aforementioned aspects. See,e.g., Intertherm, Inc., 235 NLRB 693 (1978); TheStride Rite Corporation, 228 NLRB 224, 230 (1977).2. The General Counsel and the Charging Partyhave excepted to the failure of the AdministrativeLaw Judge to grant a number of additional remedies.In light of the clear and longstanding proclivity ofRespondent to commit similar violations at its otherfacilities in response to the organizing efforts of itsemployees, and for the reasons set forth in J. P. Ste-vens & Co., Inc., 239 NLRB 738 (1978),2 we agree thatadditional, more stringent remedies are warranted inthis case. See also J. P. Stevens & Company, Inc., 240NLRB 33 (1979).Therefore, in accordance with our decisions in theJ. P. Stevens & Co., Inc. cases cited above, we shallmodify the Administrative Law Judge's recommend-ed cease-and-desist provisions explicitly to include allof Respondent's facilities, companywide. Addition-ally, we shall order that Respondent shall have theattached notice signed by its president, its chairmanof the board and other directors, and the highestmanagerial official of the plant or location where thenotice is posted; that Respondent shall mail a copy ofthe notice to each of its employees at each of its cor-porate facilities at his or her home addresses; thatRespondent shall post a copy of the notice at each ofits corporate facilities; that Respondent shall read no-tice to all of its employees or have it read to them bya Board agent at each of its corporate facilities; andthat Respondent shall include the notice in appropri-I As indicated in that case. and as noted by the Administrative Law Judgeherein. Respondent has repeatedly been found by the Board to have engagedin various unfair labor practices.245 NLRB No. 20198 J. P. STEVENS & CO.ate company publications, such as employee newslet-ters. Further, for the reasons stated in J. P. Stevens &Co., Inc., 239 NLRB 738 and 240 NLRB 33, we shallorder Respondent to accord the Charging Party. at allof its plants, access to bulletin boards, lists of employ-ees, and nonwork areas and to grant the ChargingParty speaking opportunities. Finally, inasmuch asseveral of the violations found herein were committedby minor supervisors, we shall order Respondent toissue written instructions to all of its supervisors at itsAngle-Ferrum plant in Rocky Mount, Virginia, tocomply with the attached notice. See J. P. Stevens &Company, Inc., 240 NLRB 33 (1979).Our dissenting colleague evidently agrees with usthat some extraordinary remedies are warranted inthis case in view of Respondent's demonstrated pro-clivity to violate the Act, a proclivity which we wouldnote has been repeatedly found to emanate from thehighest levels of Respondent's corporate manage-ment. N.L.R.B. v. J. P. Stevens & Co., Inc., 563 F.2d8, 13, 22 (2d Cir. 1977); J. P. Stevens & Co., Inc. v.N.L.R.B., 380 F.2d 292, 304 (2d Cir. 1967); J. P. Ste-vens & Co. Inc., 240 NLRB 579 (1979). Yet, despiteher agreement with most of the remedies outlinedabove, our colleague would decline to accord theUnion access to Respondent's facilities or to requireRespondent's chairman of the board and other direc-tors to sign the notices to employees. Her position inthis respect is insupportable.Initially, we regard as misplaced our colleague's re-liance upon a settlement stipulation in an entirely un-related 10(j) proceeding3to support her views regard-ing the appropriateness of extraordinary remedies inthis case. As we recently held in a decision in whichour colleague participated,4the fact that Respondentmay have complied with this stipulation following thecommission of other unrelated unfair labor practicesin no way vitiates the need for, or the Board's author-Prior to the issuance of the Administrative Law Judge's Decision herein.but after the heanng. the General Counsel filed a petition for a 10(j) injunc-tion against Respondent in Morio v. .P. Stevens d Co., Inc., 78 Civil No.0294 (D.C.N.Y. 1978). Thereafter, the Board approved a settlement stipula-tion in the 10(j) proceeding whereby Respondent agreed-pending litigationof the underlying complaints alleging violations of Sec. 8(a) 1), (3). and (4) ofthe Act at various of Respondent's facilities-to reinstate certain dischargedemployees, to rescind certain disciplinary warnings, and to post notices atmost of its plants and to mail said notices to employees employed at thoseplants.' 239 NLRB 738 (1978). We consider unpersuasive our colleague's attemptto rationalize her previous participation in this case. which involved Respon-dent's Roanoke Rapids, North Carolina, facility. Thus. we note that ourcolleague's purported reliance on the "extensive violations of Section 8(aX5)and (I)" in the Roanoke Rapids case is nowhere mentioned in that Decision.nor did she disavow the Administrative Law Judge's primary reliance thereinupon the Respondent's long history of labor lawbreaking. Further, we arepuzzled by her suggestion that Respondent's violations here-which includeunlawful threats, promises of benefit. creating the impression of surveillance,and discrimination against employees for engaging in union activity-aresomehow less "serious" than those it committed at Roanoke Rapids.ity to grant, extraordinary measures to remedy theunrelated, albeit presettlement, unfair labor practices.It is, essentially, Respondent's demonstrated andlongstanding proclivity to violate the Act-and there-after, we might add, often to ignore remedial ordersof the Board and on occasion of the courts-whichhas justified the imposition of extraordinary remediesin the past and which justifies imposition of themhere. And, unlike our dissenting colleague, we are notwilling at this time to presume that this longstandingproclivity to infringe the rights of employees has beenended by Respondent's agreement in a 10(j) settle-ment stipulation to restore and maintain the statusquo ante pending final litigation of cases entirely unre-lated to this one. Nor is this conclusion altered by thefact that the stipulation also included some notice-posting provisions reaching other plants, includingthe one involved herein. Thus, we are perplexed byour colleague's willingness to presume that Respon-dent has complied with the I0(j) settlement stipula-tion while at the same time agreeing with the Admin-istrative Law Judge's denial of Respondent's post-hearing motion that the record in this proceeding bereopened so that Respondent could present evidenceregarding precisely the issue of Respondent's allegedcompliance with the stipulation. In agreement withthe Administrative Law Judge, we consider the ques-tion of whether Respondent has complied with thatstipulation irrelevant to the appropriateness ofextraordinary remedies in this case. And we mustconfess that we are not certain of the basis for ourcolleague's agreement with the Administrative LawJudge's ruling in this regard.Moreover, we reject our colleague's contention thatin applying these additional extraordinary measureshere we will blunt their effect because of their use inrecent cases. This position, taken to its logical conclu-sion, would preclude the issuance of any extraor-dinary remedies used against Respondent in the re-cent past, a result which we doubt our colleagueadvocates. Accordingly, in view of her proffered ra-tionale for withholding extraordinary remedies, wecan discern no basis for her agreement here withsome extraordinary measures, but not others.Thus, for our part, we consider the extraordinarymeasure or requiring Respondent's chairman of theboard and other directors-in addition to its pres-ident-to sign the notices to employees necessary toimpress upon the employees, whose rights have beenrepeatedly and flagrantly infringed by Respondent inthe past, that Respondent has been ordered to ceaseits unlawful nationwide policy of interfering with em-ployee rights and that this Order rests not only on theauthority of the Board and of the courts but also onthe personal integrity of Respondent's individual offi-199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcers and directors who bear ultimate responsibilityfor those policies. Similarly, in accordance with theBoard's decision in J. P. Stevens & Co., Inc., 239NLRB 738 (1978), we consider an access remedy ap-propriate to dissipate the effects of the extraordinaryviolations committed by Respondent. See also J. P.Stevens & Co., Inc., 240 NLRB 33 (1979); UnitedDairy Farmers Cooperative Association, 242 NLRB1026, fn. 16 (1979); Florida Steel Corp., 242 NLRB1333, fn. 11 (1979). Contrary to Member Murphy'sassertion, the Board is not thereby forcing "Respon-dent .. .to support the Charging Party's campaign."Rather, the access provisions of our Order permit Re-spondent's employees to determine whether to sup-port or not to support the Charging Party in an atmo-sphere free of further restraint and coercion. In thisconnection, we find it unnecessary to consider at thistime Member Murphy's hypothetical question as towhat might happen if another union intervenes in anelection proceeding involving Respondent and theCharging Party.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified andset out in full below, and hereby orders that the Re-spondent, J. P. Stevens & Co., Inc., New York, NewYork, its officers, agents, successors, and assigns,shall, on a corporatewide basis:I. Cease and desist from:(a) Discouraging union activity or membership inthe Union or any other labor organization by dis-charging, refusing to reinstate, or issuing writtenwarnings to its employees or otherwise discriminatingin any manner with respect to their tenure of employ-ment or any term or condition of their employment.(b) Threatening employees with reprisals becausethey engage in union activity.(c) Promising its employees benefits if they do notengage in union activity.(d) Threatening employees that the identity ofunion card signers will become public knowledge.(e) Telling employees that signing union cards willhave "serious consequences."(f) Inviting and encouraging employees to reportthe identity of union card solicitors.(g) Creating the impression that employees' unionactivities are under surveillance by the employer.(h) Discharging any employee because he or shehas participated in the investigation of unfair laborpractice charges.(i) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirSection 7 rights.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer Robert Montgomery immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to any seniority and other rights orprivileges previously enjoyed by him.(b) Make Robert Montgomery whole for any lossof pay he may have suffered by reason of his unlawfuldischarge and refusal of reinstatement. Said backpayshall be computed in the manner set forth in the sec-tion of the Administrative Law Judge's Decision enti-tled "The Remedy."(c) Expunge and physically remove from its rec-ords and files any warning notices and any referencesthereto relating to the warnings issued to DonaldThurmon on September 15, 1976, and to RobertMontgomery on September I and October 1, 1976.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post in conspicuous places, including all placeswhere notices to employees are customarily posted, ateach of Respondent's corporate facilities, for a periodof 60 consecutive days, copies of the attached noticemarked "Appendix A."5Copies of said notice, onforms provided by the Regional Director for Region5, shall be signed on behalf of Respondent by its pres-ident and the chairman of its board of directors and,in addition, by each of the members of the board ofdirectors and by the highest managerial official of theplant or other corporate facility in which the notice isposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(f) At such reasonable time after entry of this Or-der as the Board may request, convene during work-ing time, by departments and shifts, all its employeesat each of its corporate facilities and, at its option,either have the notice read to the employees by thehighest managerial official of the plant or other cor-porate facility or provide facilities and permit aBoard agent to read the notice to the said employees.In the event Respondent chooses to have the noticeread by its official, the Board shall be afforded a rea-5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted By Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."200 J. P. STEVENS & CO.sonable opportunity to provide for the attendence ofa Board agent.(g) Reproduce and mail to the home of each of itsemployees at all of its plants a facsimile of the afore-said signed notice, together with the letter appendedhereto as "Appendix B." Said letter shall be repro-duced on the Company's regular business stationeryand signed by the highest official of the recipient'splant. Also, include in appropriate company publica-tions, such as employee newsletters, a copy of the no-tice, together with Appendix B. Respondent shallprovide the Regional Director for Region 5 withproof of such mailing and publication.(h) Upon request of the Union, made within 2years from the date hereof, immediately grant theUnion and its representatives reasonable access to theplant bulletin boards and all places where notices toemployees are customarily posted, at each of Respon-dent's plants, for a period of 1 year from the date ofrequest.(i) In the event that, during a period of 2 yearsfollowing entry of this Order, any supervisor or agentof Respondent convenes any group of employees atany of Respondent's plants and addresses them onthe question of union representation, give the Unionreasonable notice thereof, and afford two union rep-resentatives a reasonable opportunity to be present atsuch speech, and, upon request of said representa-tives, permit one of them to address the employees forthe same amount of time as Respondent's address.(j) If, within the next 2 years, the Board schedulesan election in which the Union participates at any ofRespondent's plants, then, upon request by theUnion, afford at least two union representatives rea-sonable access to each of Respondent's said plantsand appropriate facilities to deliver a 30-minutespeech to employees on working time, the datethereof to be within 10 working days before but notwithin 48 hours prior to any such election.(k) Upon request of the Union, immediately fur-nish it with lists of the names, addresses, and job clas-sifications of all of Respondent's employees at each ofits plants as of the latest available payroll date, andfurnish a corrected, current list to the Union at theend of each 6 months thereafter during the 2-yearperiod referred to above.(1) For the same 2-year period, upon request of theUnion, without delay, permit a reasonable number ofunion representatives access for reasonable periods oftime to all its canteens and rest areas, and other non-work areas, including parking lots, within each of itsplants, for the purpose of communicating orally andin writing with the employees in such areas duringchanges of shift, breaks, mealtimes, or other nonworkperiods. Respondent shall formulate rules on this sub-ject in the same manner as provided in J. P. Stevens &Co., Inc., 239 NLRB 738 (1978) and 240 NLRB 33(1979).(m) Reproduce and give to each supervisor at itsAngle-Ferrum plant in Rocky Mount, Virginia, a fac-simile of the aforesaid signed notice, and give writteninstruction, signed by the highest official at the plant,to each supervisor to comply with the provisions ofthe notice. Respondent shall provide the Regional Di-rector for Region 5 with proof of its compliance withthis paragraph.(n) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.MEMBER MURPHY, concurring and dissenting in part:I agree with my colleagues' findings and conclu-sions as to the unfair labor practice allegations in thiscase.6However, for the reasons discussed below, I donot agree with the imposition of certain extraordinaryremedies in this case, although I have imposed themon this Respondent previously.I do not agree under the facts in this case that theequal access which the Board imposes here is an ap-propriate remedy. Accordingly, I disagree with para-graphs 2(i), (j), and (1) of the Order and would notrequire that the Charging Party be afforded equaltime to respond to any address by Respondent or theright of access to Respondent's plants to deliver a 30-minute speech if an election is directed or access tononwork areas of the plants.My agreement with the imposition of these rem-edies in J. P. Stevens & Co., Inc., 239 NLRB 738(1978), was premised on the extensive violations ofSection 8(a)(5) and (1) found therein, including re-fusal to bargain in good faith; numerous unilateralchanges in wages, hours, and other terms and condi-tions of employment; refusal to provide information;and four instances of outright bad-faith bargaining.'I Under the circumstances of this case, I agree with my colleagues and theAdministrative Law Judge that Respondent violated Sec. 8(aX( ) of the Act(I ) by telling its employees in a speech that the identities of union authoriza-tion card signers could become public knowledge and (2) by telling its em-ployees in notices that the signing of union authorization cards could have"serious consequences."In reaching these conclusions in this case, however, I do not rely. as theAdministrative Law Judge does, on the Board's decisions in The LundyPacking Conmpany. 223 NLRB 139 (1976), and L S. Ayres & Company, aDivision of Associated Dry Goods Corporation. 221 NLRB 1344 (1976). inboth of which cases I registered partially dissenting positions. I find thosecases distinguishable, since here. unlike Lundy Packing and L S. Ayres. thespeech and notices to the employees were delivered against a backdrop ofrepeated unfair labor practices on the part of Respondent in the case at handas well as in numerous prior cases over many years. Under these particularcircumstances, the aforementioned portions of Respondent's speech and no-tices take on colorations of restraint and coercion in this context which inmy view, were not present in the context of similar statements made by theemployers in Lundy Packing and L S Ayres, supra' With regard to the other three cases relied upon by my colleagues inimposing the extraordinary remedies herein. I did not participate in the(Continued)201 DECISIONS OF NATIONAL LABOR RELAT'IONS BOARDI believe that such extraordinary equal-access rem-edies indeed are and should remain just that-extraordinary. They should be imposed only in cir-cumstances wherein an employer's unlawful activityin a particular case is so relentless, pervasive, and ul-timately destructive of a union's representational pos-ture that such extraordinary equal-access remediesappear to be the only realistically effective method forrectifying the wrongs done to such a union. J. P. Ste-vens & Co., Inc.. 239 NLRB 738 (1978), was such acase. The unlawful activity engaged in by Respon-dent in the instant case, while certainly serious and inno way to be condoned, is nevertheless not of a kindand degree which either warrants or is appropriatelyremediable by the extraordinary equal-access rem-edies imposed by my colleagues in this case.'Additionally, I note that in April 1978, subsequentto the events in this case, Respondent entered into asettlement stipulation with the Board in an unrelated10(j) proceeding, Morio v. J. P. Stevens & Company,Inc., 78 Civil 0294 (D.C.N.Y. 1978). In that settle-ment stipulation, Respondent agreed to cease dis-couraging its employees from joining the ChargingParty through discriminatory personnel actions orproduction decisions; imposing coercive conditionson employment; threats of discharge, plant closure,or other reprisals; grants or promises of benefits;warnings to employees that the identity of authoriza-tion card signers could be revealed to Respondent; orstatements or implications to the employees that Re-spondent would never recognize, bargain with, or en-ter into a contract with the Charging Party or anyother union. Respondent further agreed to cease in-terrogation of employees about their union activitiesor sympathies: to cease surveillance, or creating theimpression of surveillance, of employees in regard totheir union activities; to cease unlawful prohibitionsor restrictions on employees in regard to solicitationor distribution of union materials; to cease instructingemployees not to sign union authorization cards; andto cease any other manner of interference, restraint,or coercion of employees in the exercise of their Sec-tion 7 rights.These promises were set out in a notice to employ-ees which, pursuant to the terms of the settlementstipulation, was signed by the chairman of Respon-dent's board of directors and the highest Respondentofficial at each plant at which the notice was requiredBoard's Decision in J. P. Stevens & Co., Inc.. 240 NLRB 33 (1979), and Idissented in the imposition of these remedies in Florida Steel Corporation,242 NLRB 1333, fn. 11 (1979), and United Dairy Farmers Cooperative Asso-ciation, 242 NLRB 1026, fn. 15 (1979).m Thus. contrary to my colleagues' suggestion. I am not weighing the rela-tive seriousness of the violations found in the Roanoke Rapids case and thiscase. Rather, I am concerned only with the equal-access remedies my col-leagues would impose vis-a-vis the nature of the violations found herein.to be posted. The notices were thereafter posted ateach of Respondent's plants encompassed within thescope of the settlement stipulation, including Respon-dent's Angle-Ferrum plant at Rocky Mount, Virginia,involved in this proceeding. A copy of the notice wasmailed to each employee at every afftected plunt, andto each of Respondent's supervisors and managers atthose plants, together with a letter from the chairmanof Respondent's board of directors instructing eachsupervisor and manager to abide by the provisions ofthe notice.In approving this settlement stipulation, the Boardclearly indicated its satisfaction with Respondent's in-tention to adhere to all of the promises made therein.Inasmuch as the unlawful activity engaged in by Re-spondent herein occurred well prior to its enteringinto the settlement stipulation. such previous miscon-duct in no way constitutes a breach of those subse-quent promises undertaken by Respondent. Absentany evidence in the instant case to show that Respon-dent has since breached its promises, I would not.under the circumstances of this case, impose theaforementioned equal-access remedies on thosegrounds either.'°I also disagree with one other aspect of the rem-edy-I would not require that the notice to employ-ees be signed by Respondent's chairman and board ofdirectors. I believe that the imposition of such anextraordinary remedy is, under the circumstances, ill' Contrary to my colleagues, 1 see no inconsistency between my referenceto the aforementioned settlement stipulation and our affirmation of the Ad-ministrative Law Judge's denial of Respondent's motion to reopen the recordor accept affidavit evidence on the question of an appropriate remedy. Inthat motion. Respondent sought to adduce evidence of four policies andprocedures which it claimed to have voluntarily implemented on corpo-ratewide basis for the asserted purpose of assuring its future compliance withthe Act Also, Respondent therein summarized the contents of the aforemen-tioned settlement stipulation, which is, of course, a matter of public record inany event and no less properly the subject of our notice than any otherpublic judicial proceeding. Although Respondent has not renewed its motionto reopen the record before us, it nevertheless has cited the AdministrativeLaw Judge's denial of its motion as evidence of his alleged bias and prejudiceagainst Respondent in this proceeding.As stated in fn. I supra, we find no evidence of any bias and prejudice onthe part of the Administrative Law Judge, and it is in this regard that wespecifically affirmed his ruling on Respondent's motion as not being moti-vated by any bias or prejudice against Respondent on the part of the Admin-istrativv Law Judge. The record not having been reopened to adduce addi-tional evidence on the question of. inter alia, whether or not Respondent hascomplied with the terms of the settlement stipulation, the record is thusnecessarily devoid of' any evidence of noncompliance.Thus, I have taken notice of the terms of a settlement stipulation properlywithin the cognizance of the Board and necessarily have found no evidencein the record of any noncompliance therewith that might arguably supportthe imposition of the extraordinary remedies which my colleagues impose inthe instant case.' Finally, by imposing these equal-access requirements, my colleagues notonly are forcing Respondent to support the Charging Party's campaign butalso are raising serious questions as to the validity of any election by limitingequal access only to the Charging Party. See my dissenting positions in Flor-ida Steel Corporation. supra at fn. I I, and United Dairs Farmers CooperativeAssociation, supra at fn. 15.702 J. P. STEVENS & CO.advised. I recognize that I joined my colleagues inimposing this requirement on Respondent in J. P.Stevens & Co., Inc., 239 NLRB 738, and that the U.S.Court of Appeals for the Second Circuit has twiceimposed it on Respondent in connection with civilcontempt proceedings arising from Respondent's fail-ure to comply with previous Board Orders. NV.L.R.B.v. J. P. Stevens & Co., Inc., 563 F.2d 8 (2d Cir. 1977);N.L.R.B. v. J. P. Stevens & Co., Inc., 464 F.2d 1326(2d Cir. 1972). But the imposition of this sameextraordinary remedy in the instant case is an exer-cise in redundancy, which routinizes for this Respon-dent what is and should remain an extraordina,r re-medial measure.The imposition of this requirement in 240 NLRB33 and 579--in which I did not participate-both ofwhich decisions issued within 60 days of the issuanceof the Board's Decision in 239 NLRB 738. may havealready heralded the start of this routinization. Toreimpose this unique remedial measure repeatedlyand so rapidly will inevitably devalue it in the eyes ofRespondent's employees and ultimately blunt what-ever real remedial force it may have on Respondent'sboard of directors. It also could well mislead Respon-dent's employees into thinking that Respondent hasviolated the settlement stipulation. For these reasonsI would not, in this case, require Respondent's boardof directors to sign the attached notice.In all other respects I concur in the remedial orderadopted herein.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasagain found that we violated the National Labor Re-lations Act.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for purposes of collectivebargaining or other mutual aid or protectionTo refrain from any or all these things.We intend to abide by the following at all of ourplants and other corporate facilities:WE WILl. NOT, at any of our plants or othercorporate facilities, discourage membership inAmalgamated Clothing & Textile WorkersUnion of America-Textile Division, or anyother labor organization, by discharging, refus-ing to reinstate, or issuing warnings to you or inany other manner discriminating against you inregard to your continued employment or otherterm or condition of employment.WE WI'l NOl, at any of our plants or othercorporate facilities, tell you that signing unioncards will have serious consequences or other-wise threaten you with reprisals because you signunion cards or engage in other union activity.WE WII. NOT, at any of our plants or othercorporate facilities, threaten you that the namesof union card signers will become public knowl-edge.WE WII.I. NOT, at any of our plants or othercorporate facilities, ask you to report to us thenames of union card solicitors.WI: WILL NOT, at any of our plants or othercorporate facilities, create the impression that weare engaging in surveillance of your union activi-ties.WE WILL NOT discharge any employee be-cause he or she has participated in the investiga-tion of unfair labor practice charges.WE WILL NOi, at any of our plants or othercorporate facilities, in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by the National Labor Re-lations Act.WE WILL send a copy of this notice with anexplanatory letter to each of our employees at hisor her home address; WE Wil.. have this noticeread to all of our employees at each of our plantsor other corporate facilities; WE WILL publishthis notice in appropriate company publications,such as employee newsletters: and WE WILI. giveall of our supervisors at our Angle-Ferrum plantin Rocky Mount, Virginia, copies of this noticeand instruct them to comply with its provisions.WE WILL grant the Union, as ordered, accessto our bulletin boards, access to our nonworkareas, speaking opportunities, and lists of thenames and addresses of our employees at each ofour plants.WE WILL offer Robert Montgomery immedi-ate and full reinstatement to his former job or, ifthat job no longer exists, to a substantially equiv-alent position, without prejudice to his seniorityor other rights or privileges enjoyed by him. andmake him whole for any loss of wages he mayhave suffered by reason of our unlawful dis-charge of him, with interest figured on the back-pay due him.WE Wll l erase and physically remove from203 I)EC(ISIONS OF NATIONAL. LABOR RELATIONS BOARDour records and filed the warnings, and any ref-erences to those warnings, given to DonaldThurmon on September 15, 1976. and to RobertMontgomery on September I and October 1,1976.All our employees are free to join or assist Amalga-mated Clothing & Textile Workers Union of Amer-ica-Textile Division, or any other union.J. P. SIEVENS & CO., INC.APPENDIX BDear Stevens Employee:This letter, and the enclosed notice, is being sent toall J. P. Stevens employees to inform you of a recentdecision of the National Labor Relations Board* re-lating to the Stevens facilities in Rocky Mount, Vir-ginia.The Amalgamated Clothing & Textile WorkersUnion of America, AFL-CIO, has been trying to or-ganize the Rocky Mount hourly employees for thepurpose of having them select that Union as theircollective-bargaining representative. After a hearing,the National Labor Relations Board found that theCompany violated the law by issuing written and ver-bal warnings to employees in order to discouragetheir union activities, and those of others: dischargingand refusing to reinstate employees because of theirunion activities; theatening employees with reprisalsfor supporting the Union; creating the impressionthat employees' union activities were being kept un-der surveillance; promising employees benefits if theyrejected the Union; telling employees that the iden-tity of union card signers would become publicknowledge; telling employees that the signing ofunion cards would have "serious consequences"; andinviting or encouraging employees to report on thoseemployees who had signed cards.As you can see from the enclosed notice, the Com-pany has promised that we will take certain actions tocorrect these violations and that, in the future, we willcomply in good faith with the labor laws. Therefore,anything that you may have heard which would indi-cate that the Company does not intend to comply ingood faith and fully abide by the Nation's labor laws,at any of its plants, is completely erroneous.Sincerely yours,(Plant Manager)*245 NLRB 198 (1979).DECISIONS I A EMENI OF 11i CASICLADIJ R. WOLF.E, Administrative Law Judge: This pro-ceeding was heard before me at Roanoke, Virginia, on Oc-tober 26 28. 1977, pursuant to complaints issued on March30 and September 26, 1977. and amended at hearing. Thecharges were timely filed and served on September 13 and27, 1976. and May 16, 1977, by the Amalgamated Clothingand Textile Workers Union, AFL-CIO-CLC, hereinafterreferred to as the Union. The complaints allege violationsof Section 8(a)( 1), (3), and (4) of the National Labor Rela-tions Act, herein called the Act, in that J. P. Stevens & Co.,Inc., herein referred to variously as Respondent, the Em-ployer, or the Company, by its agents, unlawfully interro-gated employees: posted notices to employees containingstatements amounting to interference with, restraint, andcoercion of the employees; issued written warnings to Rob-ert Montgomery and Donald Thurmon because of theirunion activities; and discharged Robert Montgomery be-cause of his union activities and his participation in theinvestigation of the charge in Case 5 CA 8169. Respondenttimel' answered these allegations and denies the commis-sion of any unfair labor practices.Upon careful consideration of the entire record,' my ob-servation of the witnesses as they testified, and the post-hearing brielfs of the parties. I make the following:FINDNNGS AN) (C()N(I.USI()NSI. J RISI(INThe complaints allege, Respondent admits, and I findthat J. P. Stevens & Co.. Inc., is a Delaware corporationengaged in the manufacture and distribution of textileproducts at its plant in Rocky Mount. Virginia, and thatduring the 12 months preceding the issuance of each of thecomplaints, a representative period, Respondent manufac-tured finished products valued in excess of $100,000 andsold and shipped finished products valued in excess of$100,000 from its Rocky Mount, Virginia. plant to pointslocated outside Virginia and that the Respondent is, andhas been at all times material herein, an employer engagedin commerce and in operations affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. I.ABOR ORGANIZAIONSThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.'On August 3, 1978. Respondent filed a motion to reopen the record, oraccept affidavit evidence, on the question of an appropriate remedy. I deniedthe motion on September 5. 1978. On September 20, 1978. Respondent wroteasking me to take judicial notice of a General Counsel advice memorandum.On October 23, 1978. I declined to do so.2 On March 14. 1978. the General Counsel filed a supplemental brief cov-ering a request for remedy inadvertently omitted from his earlier post-hear-ing brief: On April 17. 1978, 1 accepted the supplemental brief in the absenceof any objection, with leave to Respondent to file an answering brief I laterdiscovered that Respondent had earlier opposed the receipt of GeneralCounsel's supplemental brief, but the opposition of Respondent had notbeen Forwarded to me for consideration. In any event I do not see that theGeneral Counsel's supplement is of any great moment inasmuch a I woulddraft an appropriate remedy for any violation found. regardless of briefrequests.204 J. P. STEVENS & CO.111. HE UNFAIR L.ABOR PRA(CTIC(tSA. Findings of Fact and Preliminarn Conclusion.sThe Union commenced an organizing campaign amongRespondent's employees at its Angle and Ferrum plants.which constitute the Rocky Mount. Virginia. facility, inMay 1976. Robert Montgomery signed a union authoriza-tion card on May 11, 1976, and Donald Thurmon signedone on May 12, 1976. Both thereafter solicited authoriza-tion cards from other employees and participated in thedistribution of union literature.After the commencement of the Union's campaign, pro-and antiunion factions developed among the employees,with both engaging in propaganda efforts in support oftheir respective views. There is no showing that the anti-union employees were acting on behalf of' Respondent orthat Respondent took any part in organizing or sponsoringtheir activities.On August 5 and 6, 1976, T. J. Griffin, group manager,South Boston group for Respondent, and an admitted su-pervisor, spoke to the employees. The speech was deliveredto six groups, and the entire work force was thereby ad-dressed by Griffin. The format of the meetings with theemployees consisted of an introduction of Griffin by Rich-ard T. Cruze, plant manager of the Angle-Ferrum plant,and then the reading of a written speech by Griffin. Thespeech in its entirety follows:I have asked Mr. Cruze to hold this meeting heretoday in order that I might come and talk with you ona subject of far-reaching importance to all of you.In order that I may be entirely clear in what I say toyou and in order that there may be no doubt or misun-derstanding as to what I do say I am going to refer tosome notes which I have here before me.As you are aware, the Textile Workers and theAmalgamated Clothing Workers Union is now puttingon a campaign to try to get into the Angle and FerrumPlants. A good many questions are being asked withregard to this matter, and we want to answer thesequestions as clearly as we can for everybody alike. Webelieve that you are all entitled to know what the situ-ation is, and what our Company's position on it is, andwhat may be expected with regard to the entire matter.In the first place, this Union campaign is a subjectof concern to our Company. It should be also-andjust as truly-a matter of concern to each and every-one of you-for it is important to your future andthe future of your families.From long experience, we are deeply convincedthat a direct relationship between a Company andits employees serves the best interests of both-andthat a Union, in the long run, undermines that rela-tionship, and builds a barrier between the Companyand its employees-and sooner or later brings fric-tion and dissension and often serious trouble for allconcerned.It is our sincere belief that if this Union were toget into these plants, it would not in the long runwork out to your own best interests.It is therefore our intention to oppose this Unionand by every lawful and proper means to prevent itfrom coming in here.We suggest and recommend to you that you ap-proach this subject with care-that you make no de-cision and take no action on it without first weighingthe whole matter thoroughly.We would like to make it clear to you that those whomight join or sign up with this Union will never getany advantage nor any preferred treatment of any sortover those who do not join or belong to any Union.We would also like to make it clear that it is notnecessary, and it is not every [sic) going to be neces-sary. for anybody to belong to the Textile Workers orthe Amalgamated Clothing Workers Union or anyother Union. in order to work for this Company. TheLaw of Virginia guarantees this to qou and we assure itto you.Now people often have the idea that when a Unioncomes into a plant. then automatically wages go up.and new fringe benefits are added, and whatever any-body wants changed will be changed. This is a vermisleading and mistaken idea. The truth and the fact isthat if this Union were to get in here, there is no waNthat it could force this Company to do anything thatthe Company did not consider to be wise or practical.Of course, the Union could try to pressure the Com-pany hby pulling you out on strike. But the StevensCompany has no intention of giving in to an strikepressure now or at any time.In saying this. I do not intend to seem harsh or arbi-trary. I simply think it is important that everybodyshould understand the facts about this matter whilethere is yet time and before anybody goes down thewrong road believing that a Union can accomplishthings which in truth it cannot accomplish.Everybody knows that where Unions are is wherestrikes generally take place. And everybody knows thatstrikes mean trouble and tension and strain andstrifie-which often ends up in serious violence.Nor is violence the only danger connected with aUnion strike. While Union officials keep their jobs anddraw their salaries, striking employees stand aroundfor days and weeks, and sometime months. earningnothing. They draw no unemployment compensation.Debts and obligations pile up on them and on all theirpossessions and belongings.Even more important those who folow a Union outon strike run the risk of losing their jobs. For it is theright of a Company to replace those who leave theirjobs and go out on strike. And those who are so re-placed have no automatic right to come back and gettheir jobs. even when the strike has ended.All these things you should consider-you shouldgive careful thought. J. P. Stevens has approximately85 plants and more than 40.000 employees. These twoplants are probably the smallest anywhere in the Corm-pany. Yet when Stevens raises wages. it never over-looks these plants. You get the same wage raises andincreased benefits, right along with the largest of Ste-vens' plants. It is only recentl1 that you, along with205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother Stevens employees, received a sizeable wage in-crease. On top of that, you have also recently beengiven a guaranteed pension plan.Do you really think it likely-does it stand to rea-son-that if you were to form a Union here, Stevenswould then give you higher wage increases and benefitsthan it has given to 40,000 other employees?The Unions have been beating and banging on Ste-vens for many years. Never yet has the Company giventhe employees in any one plant any wage increase orbenefits of any kind that it did not give to its otherplants. Upon facts such as these, is it really commonsense to believe that by starting up a Union in theseplants, the Company will give up and come down hereand put into effect higher wages and benefits than ithas anywhere else? Whoever believes that-and who-ever follows those that tell him or her that-is notthinking or reasoning very clearly.A Union can start trouble for all. But who do youthink stands to gain from such trouble. If a Union gotin here and became your representative and started astrike, can you picture these plants with a little morethan 200 employees winning such a strike against Ste-vens with more than 40,000 non-Union employees?In this matter you need to consider what is to yourown best interests-not what some Union organizerswant you to do!Now on the subject of signing up with the Union, Iunderstand that the Union organizers, or some of yourfellow employees, are telling you that if you sign a cardfor the Union, then it will be kept confidential andnobody except the Union or the Labor Board willknow that you have signed a Union card. You are en-titled to know that this may not be true.Nowadays, Unions often try to get into a plant onthe basis of the Union cards, without employees hav-ing voted on the matter at all. Where this happens, thesigned Union cards are taken to a public hearing, usu-ally at the Court House. The cards are laid on thetable, and people are put on the witness stand. Theyare questioned as to whether the cards do bear theirtrue signature and as to the circumstances of their sign-ing the cards.In such situation, as you can see, the signed Unioncards are anything but confidential. They become pub-lic as everything in a Court proceeding is made public.Now it is for you to decide whether this gives you anyconcern or not. But the point is that when the Unionassures you that the cards will always and necessarilyremain confidential, they may be very seriously mis-leading you.Another thing you need to realize is this. If andwhen a Union comes in, there are rights you now havewhich would then be taken away from you and givento the Union. If a Union gets into a plant, then itbecomes the agent and representative of the employeeswho work in that plant, whether that suits their wishesor not. It can make decisions for them, whether theylike it or not.For example, you now have the right to take up yourproblems directly with the management of this Corn-pany and the right to settle your affairs for yourselfwith the Company. If the Union comes in that rightwill be taken from you and placed in the hands of theUnion.Therefore you need to consider- if this Union wereto come in here, who would get to be the shop stewardsand the committeemen to handle the affairs of every-body else. Are you ready to turn over your business tothem-and place your future in their hands? That iswhat you would have to do, if this Union were to getinto this plant.It is your interests that you should consider in thismatter. It is your interests that are at stake!Whatever our problems may be, the Union is not theroad toward making things better. It is the road towardmaking them far worse!Certainly, not everything here is perfect. But they,can be improved and corrected-and I can assure youthat is what we desire to do and intend to do. We canwork things out by pulling together. But we can neverwork them out by pulling apart! I can promise you ourcooperation toward that end and I sincerely hopethat we may have yours!Thank you for your attention, and we will now ad-journ this meeting.I do not credit Robert Montgomery's testimony thatsome time in August 1976, prior to the 24th day of thatmonth, he told Walter Altice. his supervisor, that he was infavor of the Union and wanted to know more about it andthat Altice replied that he was not for or against the Union,and that if the Union got in and there was a strike, theCompany had a right to hire other people to take theirplaces. Altice denies having any such conversation withMontgomery, and I observed nothing in Altice's demeanorto cause me to doubt his testimony on this point. It was mydistinct impression that Montgomery was making a con-scious effort to place the date of the alleged conversationwith Altice at a time prior to his warnings of August 25 and26, which are alleged to be discriminatorily motivated. Inassessing Montgomery's credibility on this matter I havealso taken note of his vagueness and inconsistent testimonywith respect to his union activities. Thus, he testified ondirect examination that he wore a union button, which hehad procured at a Labor Day rally of the Union in 1976,every day thereafter except for the last 2 weeks of his em-ployment, when it became lost. Then on cross-examination,when confronted with a prehearing affidavit which he gaveto the General Counsel including a statement that he worethe btton a couple of weeks until he lost it, he demonstra-bly equivocated by stating that he did not know exactlyhow long he wore the button but that it could have been 2weeks or longer. On the basis of this testimony, I am per-suaded that at best he wore the union button for a couple ofweeks after he obtained it in September 1976, and notthereafter. With respect to passing out union literature.Montgomery was again initially vague and placed this lit-erature distribution by him sometime in August or Septem-ber 1976. On cross-examination, after examination of anaffidavit given by him to the General Counsel on September23, 1976, he conceded, after some equivocation, that theoccasion on which he passed out handbills was September206 J. P. STEVENS & CO.22, 1976. Accordingly, I find that he had not as yet doneany handbilling at the time he received his warnings of Au-gust 25 and 26, that his wearing of union button also oc-curred after this discipline was assessed, and that the Em-ployer has not been shown to have had knowledge of hisunion activities prior to the time the discipline was assessed.Donald Thurmon credibly testified that he had beenwearing a union button from the time he received it onLabor Day 1976 until the time of the hearing. His onlytestimony in regard to when Montgomery wore a buttonwas with respect to the time that he and Montgomery putout leaflets, which I have concluded was September 22. La-bor Day in 1976 was September 6, and September 22. thedate of the leaflet distribution, comports with the testimonyof Montgomery that he did wear the button for about 2weeks after he received it.Montgomery was issued written warnings by Respondenton August 25 and 26, 1976, for poor work performance. OnSeptember 1, 1976, he received a written warning for alleg-edly intimidating an employee pertaining to the signing of aunion card. This warning grew out of a conversation be-tween Montgomery and new employee Lillie Preston onAugust 31. 1976. Preston testified that Montgomery toldher there were a lot of people, including her brother. for theUnion and that if she did not sign a union card, she wouldbe sorry and would lose her job. She told her brother aboutthe incident, and he told her that she should tell her super-visor. The following day she told Walter Altice of Mont-gomery's statement of the consequences if she did not sign,and Altice asked her if she would sign a complaint againstMontgomery. She said she would and did. The statementwas composed by Altice and reads, "This employee came tome and asked me to stop Robert Montgomery from appli-cate [sic] pressure on her about sign [sic] union cards."Altice then issued a warning to Montgomery reading: "Asecond shift employee from W-R-2 has come to me and toldme that she wanted this employee to stop intimidating herpertaining to the signing of a card pertaining too [sic) out-side activity. The purpose of this report is to inform thisemployee that we will not tolerate intimdition [sic] of anyemployee. Refused to sign."Montgomery acknowledges that he was written up forallegedly trying to force Ms. Preston to sign a union card.He claims he asked her to sign a union card. She refusedeven though he told her several people, and he believedeven her brother, had signed. She still refused to sign andsaid she was not for the Union.I observed Ms. Preston to be an honest, forthright wit-ness, albeit confused at times by questions posed by coun-sel, and I credit her and conclude that Montgomery did tellher she would be sorry and would lose her job if she did notsign a union card.On October I Montgomery received another writtenwarning, for threatening employee Edward Jimmy Robert-son for refusing to sign a union card. According to Robert-son, about a week before September 30. 1976. Montgomergave him a completed union card while he was eating sup-per and told him to take it home, read it. and sign. Robert-son took it home, read it, tore it up, and threw it in thetrash. The next night at supper, testified Robertson, Mont-gomery asked him about the card, and Robertson told himwhat he had done with it. Montgomer\ allegedl asked ifRobertson knew he was supposed to return the card. Rob-ertson replied he did not, and it Montgomer\ wanted it hecould go get it out of the trash can. whereupon Montgom-ery told him the two of them would settle it outside. Abouta week later Montgomery gave Robertson another card atsupper with the same instructions. Robertson disposed of itin the same fashion. Robertson testified that after gettingthe last card from Montgomery. he told employee WayneWray of Montgomery's action and was advised to file acomplaint with Acting Supervisor Housman. Robertsonsays he had intended to do this before Wrail suggested itand that he did subsequently tell Housman what Montgom-ery had said and that he wanted to file a complaint becausehe was tired of Montgomer riding his back. Housman toldhim that if he wanted to file a complaint, that would be thebest thing to do. because masbe Montgomer would thenleave him alone.Robertson signed a complaint on September 3). 1976.probably prepared by Housman. because Robertson doesnot read well, which contains a statement by ousmanreading, "This employee complained that another emplo\ eewas putting pressure on him to do things against his will."It also contains Robertson's purported statement reading,"Robert Montgomery was putting pressure on me to sign acard, and if I did not sign the card we would settle it Otil-side."The warning issued to Montgomer b Walter Altice.which Montgomer refused to sign, reads as follows:On September I. 1976 ou were given a written warn-ing for threatening an employee for refusing to sign aunion card. Yesterday. September 30. 1976 it came toour attention that ou again threatened another em-ployee for refusing to sign a union card. We recognizeyour legal right to engage in lawful union activitx,However, the law prohibits our threatening. intimi-dating and coercing employees who chose to exercisetheir right to refuse to participate in union actiities.This is to notify ou that ou are being given a finalwritten warning. In light of sour prior discipline recordif you again threaten. intimidate or coerce ne of ourfellow employees in any way, or engage in other mis-conduct, you will be immediately discharged.Way ne Wray, a known antiunion employ ee. also signed astatement on October I stating:On September 30, 1976 Wayne Wrak approached me(Walter Housman) and said that Robert Monitgonmer?was putting pressure on Jimmy Robertson to sign aunion card. Wayne stated that Jimm. a loom cleaneron Second shift W.R. I. told him of this problem andsaid that he did not want to sign the card. Wa\ ne saidthat Robert had told Jimmy that it he didn't sign thecard the company would get rid of him.Wra's statement that MlontgomerN told Robertson theCompan would get rid of him does not comport with Rob-ertson's claim and is palpably false hearsa\.Montgomery's ersion is that he gafe Robertson threecards on the first occasion and merel' asked him to sign oneand return it. He states that he slipped Robertson aother207 DECISIONS 01' NATIONAL IABOR RELATIONS BOARDcard at breaktime about a week later because he believesRobertson said something to the effect he had lost the ear-lier cards. He states he does not quite remember what Rob-ertson said.Donald Thurmon, a refreshingly forthright and crediblewitness, saw Montgomery give Robertson a card on Sep-tember 30, but does not recall what conversation was had.Robertson impressed me as an unlettered man trying asbest he could to thread his way through the maze of ques-tions propounded to him and answer them honestly. Histestimony contains considerable confusion, occasioned, Ibelieve, by his limited comprehension of the language. Onedoes not, however, have to be erudite to be honest, and Iam persuaded that Robertson testified honestly to thatwhich he recalled.Robertson, Montgomery, and Thurmon are in substan-tial agreement as to what occurred when Robertson wasgiven the second union card. Montgomery does not denyRobertson's credible account of Montgomery's statementsduring the second meeting between the two with respect toRobertson's destruction of the card previously given him.On the whole, I conclude that Robertson's version of thesequence of three contacts with Montgomery regardingunion cards is accurate. Montgomery did not testifv yea ornay about the second contact, and I do not believe his as-sertion that he gave Robertson three cards on their firstcontact.Accordingly. I find that Montgomery did invite Robert-son to settle the matter outside when he learned of Robert-son's destruction of the cards and that it was Robertson'sidea, although encouraged by Wayne Wray,. to reportMontgomery's conduct to Respondent.On September 7, 1976, Montgomery asked Donald Thur-mon to be a witness to a conversation he was going to havewith Walter Alticc. The two of them went to Altice's office,where both informed Altice that they were union support-ers.On September 15 Montgomery received a verbal warningfor unsatisfactory work performance, and hurmon re-ceived a written warning for failure to start up a tie hackwarp. Thurmon is a loom fixer of some 15 years' employ-ment by the Respondent. He is responsible for 80 looms.Walter Altice concedes that Thurmon is the best of the fiveloom fixers supervised by him, and Thurmon credibly testi-fied that he had never before received a written warning. Ialso credit his uncontradicted testimony that all loom fixerswere issued a fixers guidebook by Respondent, that he re-ceived his from Altice a few years prior to the hearing, thathe was instructed by Altice to give priority to the fixer'sduties set forth therein in the order in which they appear,and that he had always done so. "Start up new warps" isnumbered last in the list of duties.'3 he pertinent entry in the Ixonm i.er, Reminder Booklet reads as 1ol-lows:.Fixer's Duties & ResponsibilitiesI. Communicate job conditions with on-coming Fixer.2. Assist Weaver in turning Pick Clocks.3. Patrol alleys during shift observing loom, warp and cloth condi-tions.4. Check Shuttle Boxing on each loom at least once per shift.5. Check and clean --off Shuttles each shift.According to Thurmon, Supervisor Walter Altice beganflagging more looms than usual on September 8, 1977,urged Thurmon to move faster, and kept increasing thenumber of flags throughout the week until Altice flagged 25to 30 looms on September 15 in addition to those flagged bythe weavers. Thurmon asserts that between 10 and 15 flagswere the normal number raised each shift prior to Septem-ber 8 and that, along with the increased flagging,' Alticethroughout the week, until September 15 repeatedly, toldhim he was not trying to do his work, was not fast enough.or was not doing the work properly. Prior to September 8he had never had any problem with Altice of this nature.Thurmon worked the second shift, from 4 p.m. to 12 p.m.On September 15 a warp was shut down on the first shiftand remained off through Thurmon's shift. Thurmon testi-fied that the warp had been prepared by the warpman andthe smash hand and was ready to start by 5 or 6 p.m. andthat Altice kept after him throughout the night to start itup, but he was so busy working on the extraordinary num-ber of flagged looms, which had priority over a warp start-up, that he was unable to get to it until about 10 p.m. In theinterim, Altice several times had told him to start the warpup and treat it like a flagged loom, but Thurmon's responsewas that this was not the procedure he always followed instarting new warps in that he had always worked on warpsafter he got the flagged looms running. Thurmon recountsthat when he went to the loom about 10 p.m., he found thewarp brakes needed cleaning and asked Altice to get theloom cleaner to clean the brakes and brakedrum becausethis is the first step in starting a new warp. Altice then hadit cleaned, or cleaned it himself, and Thurmon worked onother flags. After the brakes were cleaned, Thurmon couldnot find the shuttle at the warp, or elsewhere, and procureda requisition from Altice for a new shuttle. He then pro-cured a new one from the supply room, prepared it, andreturned to start the loom. This was around 10 p.m., and bythen other looms had been stopped off by the weavers, andhe went to work on them. He did not get the loom startedthat night.At 1:25 p.m., states Thurmon. Altice called him into theoffice and showed him a written warning for not getting thewarp started. Thurmon refused to sign it. According toThurmon, he was in Altice's office until about 11:45, atwhich time he prepared to go home, and when he left therewere still 20 to 30 flags up. Thurmon concedes that he hastalked to Altice on several occasions other than September15 about starting up warps, but denies he was ever shownany warnings by Altice prior to September 15.Altice's version is that he did not treat Thurmon anydifferently after September 7 and did not flag an unusualnumber of looms in Thurmon's section between September8 and 15 or flag any for general overhaul or major centerfork overhauls or that he observed any unusual number oflooms flagged during that period. He avers that there were6. Inspect Cloth on each loom as needed during the shift.7. Repair all flagged looms.8 Locate and fix chronic problem looms.9. Start up new warps.'Thurmon credibly testified that Altice was just flagging these extra loomsfor general checkups.208 J. P. STEVF.NS & CO().only about 12 looms flagged on September 15 during Thur-mon's shift and that Thurmon was not busy all night as heclaimed. He further states that he never instructed anloom fixer that the enumerated order of duties in the loomfixers guidebook was the order in which the work should bedone. According to Altice. the warp in question was readNto be started about 8 p.m., Thurmon got an order for a newshuttle from him. and the new warp had not been started hb11:25 p.m. Therefore, he called Thurmon in and asked whyhe had not started the warp, received the reply that Thur-mon had not had time, and issued a written warning to himfor not getting the warp started. lie also states that he gaveThurmon verbal warnings on March 6, 1975. for filing torun trial pieces off a warp to make sure he had fixed itcorrectly, and on August 31, 1976. for not starting up a newwarp. The record is clear that notations of verbal warningsare not shown to employees.I have found Altice to be incredible in other situations.and this may be properly considered in evaluating his credi-bility with regard to the September 15 events.' In contrast.Thurmon, who testified with calm assurance. impressed meas one of the most forthright and honest witnesses appear-ing before me in this case. I am, therefore, persuaded thatof the two, Thurmon gave the more believable testimony,and I credit his version of the circumstances of September15 leading to his written warning.Another verbal warning for unsatisfactory performancewas issued to Montgomery on October 20, 1976. He re-ceived no other warnings from the Employer prior to hisseparation from employment, but his supervisor did make anotation for the record6on February 18, 1977, regarding hisunsatisfactory quality of work.On October I. 1976, Respondent posted a notice to itsemployees reading as follows:Notice To EmployeesIt has come to our attention that some of our employ-ees have been threatened with physical violence forrefusing to sign a union card. This is a typical highpressure tactic. Threats are in violation of the FederalLaw and will not be tolerated. We are sorry that ouremployees are being faced with this union coercion.The employee who made the threat has been given afinal warning. Further conduct of this sort will result intermination and the matter will be turned over to theproper authorities. Any other employees who threatenan employee for refusing to sign a union card or refus-ing to participate in union activities will be dealt withaccordingly.Virginia is a right to work state. Under State and Fed-eral Law you are free to refuse to be associated withthis union, its threats and its coercion. You can be surethat the Company will see to it that your rights underthe law will be protected. If you are threatened in any5N.L. R. B. v. Pittsburgh S.S Compan. 337 U.S. 656. 659 (1949).Verbal warning records and notations for the record are not shown to theaffected employees.wa. let our supervisor knou .Ind we ill putt a1 top toit..1. 1' SteNens & (' o.. c.\Angle & F[errum It'lintsI R. I .(rtuzeManagLerOn September 23. 1976. Respondent wa Sett a eItter hsthe Uinion identitfing 21 ernplo ccs. mncluding I'hurmonand Mlontgoniery. as mctilhers o, the Ilnoii's orgaini/inlicommittee and c<attiotlng the fImpl, WCr not to ireat ftlesepeople an! differenl than oiher emplo ces.Russell Jenkins was MontmitollI's lom fixer utL11 thleweek of' Dccenlber 19. 1976. when e as replaced i1 IItl;position bh Jamiles Wiminer.' Jenkins. a bhluntl main o some40 ears' experience as a loom fixer \who ';Ias inclined t1teslik in generalities plaiil considered MonlgontierN to bean extremely por weaver and credibli testified that he hadgiven notice to Altice that he was going to quit becauseMonlgomiery asked him twice to sign a unio card and thatwhen he refused Montgomery retaliated hby putting the flagsup on many of his machines to mnakC it look like thes wecrein need of repair when they were not. I am persuaded fromhis testimorny and that of Altice thit he was solicited b!Montgomrery shortl! beftre WVimmer took his place asMontgomery's fixer during the week ol Decenmber 19.'All of the warnings issued to Montgomery occurred wshilehe was working with loom fixer Jenkins and mitay not hbeattributed to the fact that Jenkins' replacement. Wimnier.was an antiuniont employee. which he clearl] was. Subse-quent to the August 25 and 26 warnitgs to Montgomner.weaver instructor l.arr Mc(iGuire was directed to perform aweaver analysis on Montgoinery. le did so on August 27and found various faults in Monlgomer\'s performance. liewas then assigned to, work with Mlontgomery for severaldays, retraining him on starting up looms alnd performingrelated duties. According to Mc(;uire's credible teslmony.he pointed out some of Mintgomer 's mistakes to him andshowed him the correct way to do his work, and by the endof the instructional period Montgotiery was doing a vergood job. I also credit Mc(;uire's testimony that at the timehe made his analysis. Montgomery was making several mis-takes which adversely cffected his work performance.Montgomer's performance was aain analyzed on )ecent-7 The loom fixer repairs the loom,, on which Ihe eaer urks is the needarises, and the production from the looms is theretre dependent on hoth theweaver's performance and prompl. correct assessment of repairs needed ndon proper and tinely repairs made on the loonms by the fixerI Some confusion with respect to the time that olntgomer3solicited Jen-kins to sign a card was occasionlled General (unel's efforts o securetestimon from Aitice to the effect tha;l Jenkins had complained Ito himabout Montgomers's solicitation in about Juil 197, bul I am satisfied that.although confused by Gieneral Counsel. Altice ornl testified in response to aleading quaestio that it occurred sometime in 1976 I s later test nion thailit was around hunting selson in N,.senmher together silh Jenkins' uncon-Iradicied and credible testtimens that he put in hi, nlotice that he as goingto quit shorlls alter his difficulies uiilh Monrgomers regarding c.ird signingand was then transferred off MNintgomner's 1 ,is, ihlch Irans-er occurredduring the u eek (it December 19 upp), i.,i clusSlin n the time ts)liciit tion i obsersed Jenkins ti he i on liesll .iin. depile hi, leniden tanswer questions with generalities ai;i, plnrin l ishc rellled til 10lgolll-ery's work perfirmalnce I) (FCISIONS O() NA IO()NAI. I.A()OR RI.AT IONS BOARI)her 29, 1976. and Mairch 28. 1977, as part of a oulineanaly sis if all weavers by Nlc(uire.I he analsis of l[ecetiher 29 shows that his perfii manceWas considerably better than it was on August 27 and that.but for a couple of minor instances, he was following cor-rect procedures. .he analysis of March 28 in dicated that hiswork had once again deteriorated, and he was not followingprocedures in several wa Is. In sum, MNontgomnerys per-tormance was below par during the analysis of August 27."as satisfactory on D)ecember 29. and had again deterio-rated to bout the level of August 27 when his work wasanalyed on March 28. Of the II other weavers analyzedduring the period March 21 April 4, 1977, none had half asmany detects noted on their individual analysis reports asdid %Montgomery. I'here is no showing that these weaversanalysis f)rms completed bh McGuire were in anywaytinged by antiunion considerations, and I credit McGuire'stestimony that the forms actually reflect his personal obser-sation of the defects noted thereon.On March 25. 1977, Wimmer accused Montgomery oftl;agging a lot of looms just for the purpose of getting Wim-mer angry. Montgomery denied this and told Wimmer thathe was just trying to do his job. I credit Montgomery'stestimnon to this effect, and I also credit his testimony thatWinmer threatened to stop off all of' M onitgoimery's hoorrnsand make sure that lie was not going to make any moneyduring this period. Ater this conversation Montgomervtold supervisor Altice what Wiiumer had said to hinm.Montgomnery also claims that while hlie was talking toAltice. Winmmer was standing nearby and laughed and saidthat he was indeed going to cut all of MnmtgomCery's loomsofft and that he was not going to make a penny. MNlntgom-ery further testifies that he went to see Altice at the end ofthe shift and complained that Wimmer had indeed cut offevery alternative loom and that Montgomery wanted some-thing done about it, or he would file charges with theBoard. Altice allegedly said nothing to this. Altice deniesthat he was ever with Montgomery when Wimmer madean) statement about cutting off Montgomery's looms so hewould not make money or that Montgomery ever told himthat. lle further denies that Montgomery ever told him thatif he did not stop Wimmer the matter was going to theBoard. I am persuaded, in view of the obvious animositybetween Montgomery and Wimmer and Wimmer's failureto deny Montgomery's testimony with respect to the eventsof March 25, that Wimmer did in lact threaten to stop offMontgomery's looms and that he did indeed stop off someof them on that day'. I further conclude that inasmuch asWimmer was called as Respondent's witness and was notasked to testify about the events of March 25, particularlythe statements that Montgomery claims he made in Altice'spresence, it is reasonably inferable that had he so testified.his testimony would not have corroborated Altice. Accord-ingly. I credit Montgomery's recital of Wimmer's provoca-live statement in Altice's presence that he was going to cutoff Montgomery's looms. I further conclude that Montgom-ery did later that day report to Altice that Wimmer hadshut off half his looms and did tell Altice that he wanted thesituation corrected, or he would file charges with the Board,because these actions were consistent with Montgomery'shabit of reporting to Altice, were natural reactions to Wim-mer's perfection of his threat to stop looms, and Montgom-ery's testimony on the matter had the ring of truth.According to Altice. after Montgomery told him thatWimmer was bothering him. Wimmer entered Altice's of-fice and complained that Montgomery was a poor weaver.Altice told Wimmer to let Montgomery alone and to do hisown job. On this occasion, March 25. 1977. Altice issued averbal warning to Wimmer which reads as follows: "Italked to this employee about running his job not to keepon complaint [sic] about what his weaver was doing in lineof running his job. Also told him not to say any thing else tohim about his job."Wimmer and Montgomery had another altercation onMarch 30, 1977, when Wimmer called Montgomery a namereflecting that Montgomery was stupid.' Montgomeryasked Wimmer what he had against him. Wimmer repliedthat hejust did not like Montgomery's face and that Mont-gomery was not a good weaver and should not even be inthe factory. Montgomery responded that if Wimmer wouldfix the looms right. neither would have any worries. Ac-cording to Montgomery. Wimmer raised his fist, and Mont-gomery ran from him down the loom alley. UltimatelxMontgomery stopped. and Wiimmer grabbed him by theshirt collar, pushed him against an operating loom, andasked Montgomery to go into the restroom with him, whichMontgomery refused to do. At that point Wimmer againcalled him dumb, and Montgomery said that Wimmer wasthe one that was dumb because he had witnesses to Wim-mer's conduct. Wirmer said that Montgomery should notbother going to Altice about the indicent. because Alticewould not do anything about it, and he then left.Wimmer's version is that Montgomery asked him why hedid not like him and that he told Montgomery that he hadnothing against him and that all he wanted to do was to runa good job. ie concedes talking to Montgomery but deniesgrabbing him, putting his hands on him, or calling him ei-ther a dumb ass or a dumb SOB.Employee Lillie Preston testified that she was working onMarch 30 and saw Montgomery and Wimmer standing andtalking to each other in the weaver's alley, but that she sawnothing but talk between the two of them. She denies seeingany pushing. Jim I'a odges. loom fixer. testified that hehad been working on March 30. when he saw Wimmer andMontgomery arguing for a few minutes. and then he sawWimmer grab Montgomery by the shirt collar and pushhim back against a running loom. He saw the two argue afew minutes and then break it up and go back to their jobs.He did not hear what the two said. tHe denies seeing Mont-gomery running, asserts that he believes that Montgomeryand Wimmer talked about a minute before Wimmertouched Montgomery. and that Wimmer only grabbedMontgomery once that he saw. I am persuaded that Hodgeswas an entirely credible witness testifying directly only tothat which he saw without embellishment, and that Prestoneither did not see that portion of the alteration that Hodges' Montgomery testified that Wimmer called him a dumb ass. or a dumbSOB. or something like that. and there was much examination ias to whatwords were used I do nl see that it makes any difference which words wereused. because the import ol Wimmer's statement is clear. and I credit Monl-gomers that Wimmer did in facl call him a dumb ndividual regardless ofwhich last word he used in the description(10 J. P SEVENS & ('()saw or was not being candid because of her previous con-frontation with Montgomery. Between the two, Montgom-ery was much more believable than Wimmer. who did notimpress me at all as a witness and incredibly attempted toconceal his strong antiunion feelings by asserting that hewas not really in favor of or against the Union in spite ofthe fact that he openly distributed leaflets opposing theUnion. Although I do not credit Montgomer's testimonyin all respects. as reflected in this Decision. I do credit hisversion of the incident, with the exception that he ran fromWimmer just before Wimmer caught up with him as hestopped and grabbed him by the shirt collar. I regard this asa bit of embroidery by Montgomery and believe thatHodges correctly testified as to what actually happened interms of Wimmer's physical touching of Montgomery. I do.however, credit Montgomery's testimony as to the conver-sation between him and Wimmer before and after the phys-ical act.Montgomery claims that after the incident of March 30he went to Altice's office but, noting that Wimmer was inthe office with Altice, left and returned later. According toMontgomery, when he returned he asked Altice if he hadheard what had happened, and Altice said that he had not.Montgomery told him of Wimmer's actions and said that itAltice did not do something about it, he would file charges.Montgomery also states that Altice replied that he hadtalked to Wimmer about it and would talk to him again.Altice's version is that Montgomery came to him on March30 and told him that Wimmer had been bothering himagain, but did not give him any specifics as to how he wvasbeing bothered or that anything more than words hadpassed between him and Wimmer. Altice does agree withMontgomery that he told him that he would talk to Wim-mer again. I think it most improbable that Montgomerywould have proceeded to Altice's office to inform him aboutWimmer's confrontation with Montgomery, including thegrabbing and pushing, without detailing Wimmer's actualbehavior. Accordingly, I do not believe Altice's testimonythat he was not told by Montgomery what happened orthat he did not find out the details of the matter until thefollowing day.Altice did call Wimmer into his office on March 30 andtell him that the expected Wimmer to quit bothering Mont-gomery and to let him alone and start doing his own job.Altice issued a verbal warning to Wimmer on March 30.which is recorded on a personnel action report form thus:"I talked to this employee about threat [sic] his weaver & toleave him alone & do his job."The following day Montgomery filed assault chargesagainst Wimmer. Altice issued a written warning to Wim-mer on April I stating, "It came to my attention today thatthis employee did threaten another employee with physicalviolence. The Personal sic] on this report is to inform thisemployee that this type of conduct will not be tolerated."Below this statement by Altice. Wimmer wrote. "I did nothit this employee nor did I threat him." Both signed theform in the appropriate places.Montgomery claims that on March 31. after he had filedhis assault charges, he read the lips of Wimmer's brotherGlen, who called him a SOB, but that he did not hear himsay this. He also claimed that employee Wayne Wray toldhim that he had better hope that he had c e, in the hack othis head. Neither of these emplosees arc hskpcr.llsors noragents of Respondent. but both are shown be th record tobe members of the antiunion faction of the emplo! ees. Iplace no weight on Montgomler 's testimlons as to h;ll Itegleaned from reading Glen Winminers lips. but I credit himwith respect to the statement he reports that Wa lne Wramade. In any case. I do not tind that the actions of Wra' orGlen Wimmer are attributable to Respondent. Rthlcr. Iconclude that theN are attributable to the tact hat one .risJames Wimmer's brother, the other was his triend. and allthree were antiunion employees, hereas Montgormer \lasclearly for the Union.After these statements troi Wra, M lontgoniers went tosee Altice again and complained ot p ing on hii alndthreats and assaults which he thought the Lmploer hadsponsored and said that he was going to file charges wtiththe board. Altice's repl', was a denial )f compIan sponsor-ship of Wimmer's actions and a statement that all he coulddo was talk to Wimmer as he did before. I do not creditAltice's denial that MontgomerN came to him after Wrahad talked to him and reported as Montgomery testified. Iam convinced from an examination of the pattern of Mont-gomery's actions that he had embarked on a course of ad-vising Altice of everb incident he considered to be harass-ment or unfair treatment and that it is more probable thathe reported this incident with Wra to Altice than that liedid not. I therefore credit Montgomer' in this instaiince.On April .1977. the Respondent posted a notice signedb, Plant Manager Cruze reading as follows:NoticeIt has come to our attention that one of our employeceshas been accused of harassing another employee on thejob. The employee has been warned that this tpe ofconduct will not he permitted and a final written warn-ing has been placed in his file.This is to advise all employees that no threats, harass-ment, or physical violence of any kind will be permit-ted at the plant. Any violations of these basic rules ofGood Conduct will result in disciplinary action. up tloand including discharge.Montgomery's last day of work was March 31. On ,April1, 1977. he went in to speak to Plant Manager Cruze. Ondirect examination, Montgomery testified that when he firstwent in to see Cruze, he told him that he had been thinkingseriously' about quitting if he could not get laid off and thatif he could not get laid off, he would quit. He explained thathe wanted a temporary layoff because of his nerves andbecause he had been physically assaulted in the factory andwas fearful for his life. He further averred that he was toldthat Cruze could not lay him off and that he would have toget a doctor to do it. On further questioning. he anmendedthis version to reflect that he told Cruze that he wanted atemporary layoff because of his nerves and because he hadbeen physically assaulted and was frightened for his life.Montgomery continues that he then went to the doctor. got' his refers Ito James wimmei211 I)l.('ISIONS ()1 NAI IONAL LABOR RELA lIONS BOARDsome medicine and went back to ('ruze because the doctortold him that he did not have a paper to fill out to bringback to ('ruze for being laid off, and he therefore returnedto get such a paper ronm (ruze. ('ruze then purportedlytold him that he did not have any such paper and he thathad already filled out a paper that said that he had quit.Montgomery rejoined that he had told ('ruse when hetalked to him previously that he had been thinking seriouslyabout quitting if he could not get laid off, and if he couldnot get laid off he would quit. ('ruze showed him a termi-nation of employment form on which he had indicated thatMontgomery had quit because of health. The form furtherbore the notation "Employee came to plant manager toldhim he had quit because of health (nerves)." After Cruzeshowed this paper to Montgomery. Montgomery told himthat he had not quit, an the two of them engaged in a shortargument, with ('ruze maintaining that he had quit andMontgomery maintaining that he had not.Thereafter, Montgomery obtained a completed VirginiaEmployment Commission Request for Physician's Certifi-cate of tealth, dated April 4. 1977. indicating that the doc-tor signatory thereto had examined him on April I andfound that the nature of his illness or disability was ananxiety problem, not a physical problem, and placed Mont-gomery on medication. 'The doctor checked the form to in-dicate that Montgomery was physically able to work. Aftersecuring this completed form Montgomery returned to theplant on April 4 to see Cruze. lie was attired in his workclothes and had his tools with him. lie told C(ruze that hefelt better since he had the weekend to recuperate, that hehad not quit, that he w.as ready to go back to work. and thatif (Cruze did not let him go back to work. he would concludethat Cruze had fired him. Prior to this discussion aboutquitting. he had offered to show the doctor's statement toCruze. but Cruze refused to examine it. Once again the twoargued about whether or not Montgomery had quit untilMontgomery left, with the parting shot that he would takeit that he had been fired. Montgomery did not give anytimes of day for these conversations with Cruze on April Iand 4 when he was on direct examination.On cross-examination Montgomery testified that he wentin to see Cruze a little bit after 12 o'clock and does notknow how long the conversation lasted because he did nothave a watch or clock. lie concedes that he was very ner-vous and was upset. lie further testified that he left theplant after talking to Cruze, went to the doctor, and thenreturned to the plant for the second time on April I. Oncross-examination he also identified the termination of em-ployment form which Cruze had completed and then con-ceded that he had stated in a pre-hearing affidavit thatwhen he went in to talk to (ruze and told him that he hadnot quit and asked to see the terlination of employmentform C(ruze had opened his desk drawer and pulled out apaper that had been crumpled up. The document in ques-tion is in evidence as General C(ounsel's exhibit and clearlyhas not been crumpled up. lie further concedes that he wasnervous and upset when he returned to talk to Cruze anddoes not remember everything that had happened, butknows that he did say that he had been thinking of quitting,but he did not say he quit, and that Cruze told him on hisreturn visit that he was trying to twist his own words.When Montgomery was later recalled as a rebuttal wit-ness by the General Counsel, after Cruze testified. he di-rectly and succinctly testified that the first time that hetalked to (Cruze on April I was sometime after 8 a.m. be-cause the office did not open up until 8 a.m. and that hethen saw Cruze immediately. The second time he sawC(ruze, according to his rebuttal testimony. occurred after12 o'clock.(ruze testified, both when called as an adverse witness byJGeneral Counsel and when later called as a witness for Re-spondent, that Montgomery came to his office on April I,sometime between 1:30 and 2 p.m., and said that he wantedto quit because of his health and that he had talked toseveral people who had advised him that would be the bestthing to do. Cruze told him that he still had his job and thatit was there for him, and if he wanted to quit, that wasMontgomery's decision to make. Montgomery engaged in aconversation with Cruze about collecting unemploymentbecause it was his opinion that he would not be able towork for several weeks, and he was concerned as to whetheror not he could get unemployment benefits. Cruze told himthat he did not know and that he could go to the doctor andget a statement from the doctor to take to the unemploy-ment commission, at which time it would be up to the un-employment commission to make the determination. Cruzedenied that Montgomery asked him for a temporary layoffor a medical leave of absence" and testified that Montgom-ery said that he wanted to quit because of his health. Mont-gomery also told Cruze that James Wimmer did not likehim for some reason and that Wimmer had grabbed hisshirt. Cruze told him that he hoped that the Wimmer inci-dent had not happened. According to Cruze, at about 4:15p.m. on April 1 Montgomery returned to Cruze's office withsome pills and said that he had got something for his nervesand inquired whether or not he needed a doctor's excuse.Cruze told him that he did not, because he had voluntarilyquit. Cruze first stated, as an adverse witness, that Mont-gomery said that he had not quit after he read the termina-tion papers. When called in Respondent's case, Cruze testi-fied that when Montgomery returned for the second timeon April 1. he wanted to be sure that he was voluntarilyseparated and not discharged and that Cruze then showedhim the termination papers that showed that he had quitbecause of his health. According to Cruze, Montgomeryseemed to be satisfied, shook hands with him, and left. Thisobvious inconsistency between the two versions of the samemeeting causes me to credit Montgomery's version, con-firmed by Cruze's first version.On April 4. around 3:15 p.m., claims Cruze Montgomeryand Donald Thurmon came to his office. Montgomery saidthat he wanted to talk about his job and Cruze told himthat this was a confidential matter between himself and theCompany and it did not involve Thurmon. Thereafter.Montgomery went into the office, put a doctor's statementon Cruze's desk, and said that he was ready to go to work.Cruze told him that he quit, and Montgomery replied thatu Cruze concedes that Respondent has granted medical leave to emplo-ees who are permitted to thereafter return to their formerjobs and that thereis a possibility of return to the same job for separated employees vsho returnat a time that their prior job Is open J. P. STEVENS & CO.he had not but had been laid off. Cruze again reminded himthat he had quit and read the termination papers. This ex-change went on several times until finally Montgomerystated that Cruze was firing him, which Cruze denied.Montgomery asked why Cruze would not put him back towork. Cruze again told him that he quit on Friday and hadread the termination slip, that his job had been posted.'"that Cruze's hands were tied, and that that was all therewas to it. According to Cruze, Montgomery then said thathe would see Cruze at the National Labor Relations Board.I do not credit Cruze's testimony to the effect that a rea-son for not rehiring or reinstating Montgomery on April 4was the fact that his job had been vacated and had beenposted on April 4. Cruze concedes that nobody signed upfor Montgomery's job, the Company used temporary reliefon the job to do Montgomery's work until such time as theytrained someone else and put them on the job, and he didnot know on April 4 whether or not the job had been filled.These factors play a considerable part in my determinationthat Cruze was not being candid when he gave the job post-ing as a reason for not offering Montgomery his job back.His stated reasons for not rehiring Montgomery, includingthe various other reasons he advanced regarding prior workperformance, were dealt a telling blow by the following tes-timony of Cruze:Q. (Ms. Nelson) On April 4, did you offer Mr.Montgomery his job back?A. No.Q. Could you tell me the reason why?A. No, ma'm.Although I have some difficulty with Montgomery's testi-mony about his meetings with Cruze on April 1 and 4,raised by his inconsistent testimony about the times of themeetings, his claim that the separation report was crumpledwhen it was not, and his tendency in other instances toenlarge on the facts, I credit his claim that he did not quitas Cruze claims. The reasons advanced by Cruze not to takeMontgomery back are not believable, nor were they deliv-ered in a convincing manner. Cruze impressed me as anoverly apologetic witness, consciously dissembling on mat-ters to be considered critical.Neither witness was a model of credibility in terms ofdemeanor or consistency, but I observed Montgomery to bethe more believable on the issue of whether or not he quitand the content of the meetings of April I and 4. Further-more, I believe it reasonable to conclude that Montgomerywould not have returned the second time on April I had hequit, nor would he have returned merely to ask if he neededa doctor's excuse had he been aware he had quit or beenterminated.I am persuaded that Montgomery was indeed upset overhis confrontation with James Wimmer when he first visitedCruze and that he asked for a temporary layoff. whichCruze parried with advice that Montgomery would need adoctor's certification to secure leave. I am convinced thatwhen Montgomery left to seek a doctor's statements to war-rant leave or temporary layoff, Cruze seized on Montgom-ery's comment that he would quit if he could not obtain a12 According to Cruze, the job was posted for 48 hours.layoff and completed thie termination of emploment tformshowing Montgomiery had quit and should not h rehired.When Montgomery returned seeking the proper form forthe doctor. Cruze confronted him with the completed termi-nation form. Montgomery protested. ('ruze did not relent.and Montgomery left. In my opinion. Cruze effectivel dis-charged Montgomery by telling him he had quit, on bothApril 1 and 4, when Montgomery had not done so but had.rather. sought the requisite doctor's report to secure a layoffor leave in lieu of the other alternative of quitting that hehad stated as a possibility.From April 5 through April 9. 1977. Respondent posteda notice to its employees, measuring 19 by 25 inches. At thetop of the notice, in large red letters, was the statement"SIGNING AN ACTWU UNION CARD CAN HAVESERIOUS CONSEQUENCES." Below that legend. insmall black type but with certain words in red (and in largersize than the black type. hut smaller than the legendquoted, to emphasize certain points), the notice advised em-ployees of their right to sign or refuse to sign a "bluecard,." and further advised them to read the card carefully.understand what it meant, and "BEWARE" of how theUnion used the cards. Below that message Respondent af-fixed a copy of a union card printed on blue paper an mea-suring 8 by 10-1/2 inches. With the exception of the head-ing on the card, which reads "Amalgamated Clothing andTextile Workers' Union," as opposed to the title "TextileWorkers' Union of America" which appears on the cardssigned by Thurmon and Montgomery, it reads the same asthe actual cards utilized by the Union. In the margins onboth sides of this large card facsimile Respondent enteredcomments regarding the legal effect of signing such a card.Below the card the notice has a subheading "YOUSHOULD ALSO KNOW!" in red. Under this subheadingthere are four numbered paragraphs. In the first paragraphRespondent states that at several J. P. Stevens plants em-ployees had signed union cards in anticipation of an Na-tional Labor Relations Board election, but since the Unionhad won only I of 14 elections at the Company, it was nowafraid to let the employees vote and was trying to get amajority of the employees to sign the cards and then forcethe Union on the employees "through legal technicalities."The second numbered paragraph states that signing a cardis a serious matter which could result in having a unionforced on them, that it would be unwise to sign a cardunless the employee is willing to turn job rights over to"union outsiders." that employees have a legal right to re-fuse to sign the cards and should not sign one unless theywant to be unionized, and if anyone threatens, harasses, orputs them under undue pressure to sign a card, "let oursupervisor know and we will put a stop to it." Paragraph 3tells the employees that if they signed a card and then laterchanged their minds, they would have considerable diffi-culty in getting it back, and they should therefore thinkcarefully before signing anything "as serious as a unioncard." Paragraph 4 reads, "No one who signs a card orjoins the union will get preferential treatment over thosewho refuse to sign or join and vice versa." This statement isin red ink, followed by a subparagraph in black reading."[lf you have any other questions about blue cards ask any" The union cards are printed on blue paper.213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember of management and you will get a truthful an-swer."On May 26, 1977, the Company posted another notice,which remained posted for about a week on all eight bulle-tin boards in the plant. This notice measures 9 by 12 inchesand is headed, in large green letters, "Blue Card Facts."Immediately below it is a reproduction of the chargingunion's authorization card. Below that in capital black let-ters is the following:Quite Often Employees Sign Union Cards SimilarTo The One Copied Above, Simply To Get The UnionOrganizer "Off His Back."It Requires A Strong Willed And Loyal EmployeeTo Withstand The Repeated Harassing ContactsMade By Union Organizer Or Pusher. We Are Grate-ful That We Do Have These Strong Willed And LoyalEmployees.The Union Card Can Be Used As A Legally BindingDocument. You Should Not Sign It Unless It Is Thor-oughly Understood And You Are Willing To AbideBy Its Consequences.At the bottom of the notice appears the statement, ingreen, "Signing A Blue Card Can Have Serious Conse-quences."On or about June 7, 1977, Respondent posted anothernotice, which remained posted until the time of the hearing.This notice measures approximately 10-1/2 by 21 inchesand is again lettered in red and black with a blue reproduc-tion of the union card in the upper third of the document.The reproduction of the union card is preceded by the fol-lowing:NOTICE TO J. P. STEVENS & CO., INC.EMPLOYEESSIGNING AN ACTWU UNION CARD CAN HAVESERIOUS CONSEQUENCESYou have a legal right to refuse to sign a blue card,or to sign but before you even consider signing a cardREAD IT CAREFULLY-UNDERSTAND whatthe words mean-and BEWARE of how the unionuses these cardsThe following appears below the union card facsimile:REGARDLESS OF WHAT A UNION ORGA-NIZER SAYS ABOUT THESE BLUE CARDS INAN EFFORT TO GET YOU TO SIGN-CON-SIDER THESE FACTS:I. IF YOU SIGN A BLUE CARD, YOU MAY BEGIVING UP THE RIGHT TO VOTE IN A SE-CRET BALLOT ELECTION-At several J. P. Ste-vens plants employees have signed union cards think-ing that they would get to vote in a secret ballot NLRBelection. However, since the union has filed for 14 elec-tions in our Company in the past and has won only I,they are now afraid to let Stevens employees vote theirfree choice. The ACTWU is now trying to get a major-ity of employees to sign cards and then force theirunion on the employees through legal technicalities.2. THEY WANT YOUR SIGNATURE-If yousign one of these cards it can be legally binding on youbefore the courts and the NLRB. The union wantsyour signature-but they don't come right out and sayit. They say instead "Do not Print". That is typicalunion doubletalk.3. IF YOU "DECLARE" THAT THE ACTWU ISYOUR "REPRESENTATIVE IN COLLECTIVEBARGAINING" YOU ARE TURNING CERTAINOF YOUR INDIVIDUAL RIGHTS OVER TO THEUNION-This means you want the union to be yourexclusive spokesman to speak on your behalf with theCompany. If the plant becomes unionized by anymeans, your right to deal with the Company as anindividual without union interference is restricted.4. GIVING THE UNION THE RIGHT TOMAKE DECISIONS ABOUT YOUR "WAGES,HOURS AND ALL OTHER CONDITION OF EM-PLOYMENT" IS LIKE WRITING THE UNION ABLANK CHECK WITH RESPECT TO YOUR JOBRIGHTS-"Wages, hours and all other conditions ofemployment" are, of course, very important, aspects ofyour job. If you sign a card you are saying that youwant the union to make decisions about these impor-tant things for you.5. UNLESS YOU WANT TO BE UNIONIZED.YOU SHOULD NOT SIGN A BLUE CARD-Sign-ing a blue card is a serious matter-it can result inhaving a union forced on you. It would be unwise tosign a blue card just to "Get an organizer off of yourback", because of pressure from other employees, toemphasize some problem, or for any other reason, un-less you are willing to turn your job rights over to theseunion outsiders. You have an absolute legal right torefuse to sign these cards. If anyone threatens you,harasses you or puts you under undue pressure to signa card, let your supervisor know and we will put a stopto it.6. ONCE YOU SIGN A CARD, DON'T EXPECTTO GET IT BACK-Our experience has shown thatemployees who sign union cards seldom succeed in get-ting them back from the union organizers even thoughthey change their minds and ask for their cards back.Don't make a hasty decision-think things through be-fore signing anything as serious as a union card.7. NO ONE WHO SIGNS A CARD OR JOINSTHE UNION WILL GET PREFERENTIALTREATMENT OVER THOSE WHO REFUSE TOSIGN OR JOIN AND VICE VERSA.DON'T BE MISLED BY WHAT UNIONORGANIZERS SAY! IF YOU HAVE ANY OTHERQUESTIONS ABOUT BLUE CARDS ASK ANYMEMBER OF MANAGEMENT AND YOU WILLGET A TRUTHFUL ANSWERIn addition to the various other allegations raised by thecomplaint, Montgomery testified that in February 1977 hewas working when Richard Cruze approached him andsaid, "Don't you lose them union cards in your pocket." Hewas carrying union cards in his top pocket of his shirt atthat time. Montgomery replied that he was not about to.214 J. P. STEVENS & CO.Later on that evening Cruze returned and said, "I see youhaven't lost your union cards." Cruze testified to having aconversation with Montgomery about 5:30 p.m. in Febru-ary 1977. According to Cruze, he was walking down thealley, and Montgomery was bending over the looms with abunch of papers in his pocket, and Cruze said, "Robert, thepapers in your pocket are going to fall out." Cruze deniestelling him not to lose the union cards in his pocket, sayingto him that he saw that he had not lost the union cards, orever discussing union cards with Montgomery at any time.Cruze's version was unconvincingly delivered and struckme as a conscious contrivance. I credit Montgomery's ac-count of the events of that day.W. T. McGinnis, Jr., who was the training supervisor inJanuary 1977, testified that a part of his duties was to orientnew employees and that he talked to new employee DavidTurner on January 25, 1977. During this conversation hetold Turner that J. P. Stevens did not want a union in theplant, that it was a nonunion plant, that Turner would nev-er have to join the Union to work in the mill, and thatVirginia had right-to-work laws. He told Turner that peoplewould be asking him to sign union cards and that he shouldgive it careful consideration before he signed one, and itsalso told him if he was ever bothered in any way by individ-uals approaching him about union cards, he should let theCompany know about it. McGinnis concedes that he saidessentially the same thing to other new employees that hehad said to Turner. Turner's recollection of the conversa-tion is that McGinnis said there was probably be somebodycoming around with blue cards trying to get him to signone, and he told McGinnis that he did not know anythingabout the union, and he doubted that he would sign one.According to David Turner, in April 1977, after the no-tice that was posted on April 5 had been up a few days,Superintendent Richard Hodges came by and asked Turnerif he had seen it on the bulletin board. He replied that hehad, and Hodges told him that the Company did not needany more of those blue cards." Hodges testified that he1 After General Counsel unsuccessfully attempted to elicit testimony fromTurner regarding statements of Hodges to him about signing one of the bluecards and Turner's memory failed completely on the matter. Turner wasshown his pre-heanng affidavit given before the General Counsel on May 24,1977. After reading the document, he still could not remember what Hodgeshad said to him and stated that his statement was true at the time that hegave it, but it might not be worded exactly as Hodges put it. General Coun-sel offered the pre-hearing affidavit as a memorandum of past recollectionrecorded, and I rejected it, reserving to the parties the right to argue thematter of admissibility in their briefs. Respondent took the position at thehearing that it could not be introduced as substantive evidence, and theGeneral Counsel took the position that it should be admitted under FederalRule 803(5):Recorded Recollection-a memorandum or record concerning a matterabout which a witness once had knowledge but how has insufficientrecollection to enable him to testify fully and accurately, shown to havebeen made or adopted by the witness when the matter was fresh in hismemory and to reflect that knowledge correctly. If admitted, the memo-randum or record may be read into evidence but not itself be received asan exhibit unless offered by an adverse party.In his post-hearing brief, the General Counsel noted that the admissibilityof a memorandum of past recollection recorded is governed by the circum-stances of each case and then contended that because the affidavit was swornon May 24, 1977, approximately 6 weeks after the posting of the notice inquestion, the affidavit was sworn to while the events were fairly "fresh" tothe affiant and occurred "at or near the time of the events" and cited Wig-asked Turner if he had read the blue card notice and thentold him that the Company did not need the Union. Hedenies asking him any questions about his or any otheremployees' union activity or whether he had signed a bluecard. There is no substantial difference between the testi-monies of Turner and Hodges, and I conclude that Hodges.by calling Turner's attention to the notice and informinghim that the Company did not need anymore of the bluecards, conveyed to him what the notice already madeclear-Respondent did not want its employees to select theUnion as their representative.B. Final ConclusionsRespondent has a history of unlawfully retaliatingagainst union organizational efforts that has continued forsome 14 years'5without respite or deviation. Both theBoard and the courts have repeatedly found J. P. Stevens inviolation of the Act,'6and the record of this continuinglitigation reveals an unparalleled recidivism. I have takennote of this prior history in arriving at my conclusions inthis case, but I am convinced that even if this history didnot exist, the evidence before me, standing alone, requiresthe results I reach.The chronological context of the alleged unfair laborpractices and significant surrounding events is quite reveal-ing:1976May-The Union commences organizing.August 5 and 6-Group Manager Griffin delivershis speech to all employees.About August 30-Montgomery concededly doinggood work.September I-Montgomery is warned for intimidat-ing Preston. Respondent therefore obviously hadknowledge of his union activity by September I.September 7-Montgomery and Thurmon openlydeclare their stand for the Union.more on Evidence in support of this contention. I have considerable discre-tion to receive into evidence hearsay statements, but I am of the opinion thatthe affidavit, taken by the very General Counsel who tried the case after acharge had been filed, is in the nature of a post lrtam motam statement to betreated with caution.I am also mindful of the generally well established pnnciple, which Respon-dent points out, that pre-trial affidavits cannot stand on their own as sub-stantive evidence. In this connection I have examined the Board's recentDecision in Alvin .Banr and Co., Inc., 236 NLRB 242 (1978), which in-volved the substantive use of prior inconsistent statements, and I find thefacts warranting use of affidavits as substantive evidence in that case to bedistinguishable from the facts in this case. Furthermore, I note Turner'stestimonial uncertainty about the matter in that he testified that the state-ment he made was true at the time that he made it, "but it might not beexactly how he put it, you know." This hedging by Turner. together with hisabsolute failure of recollection of something so significant as an inquiry froma supervisor regarding the signing of union cards at a time Turner specifi-cally remembered everything else that Hodges had said with regard to thenotice, leads me to believe that all that transpired was that Hodges askedTurner if he had read the notice and then either told him either that theCompany did not need any more of the union cards or that the Company didnot need the Union. I shall not belabor the subject further inasmuch as I ampersuaded that my ruling at the hearing was correct, and I hereby reaffirmmy ruling excluding Turner's affidavit from the record as substantive evi-dence of a violation.' J. P. Stevens and Co., Inc., 157 NLRB 869 (1966).1t It would be superfluous to cite the multiple cases decided over the years.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 15-Montgomery is verbally warned foralleged unsatisfactory work.September 15-Thurmon receives his one and onlywritten warning in 15 years.October I-Montgomery warned for allegedlythreatening Robertson.October I-Notice to employees posted warning ofdiscipline for threatening employees with physical vio-lence for refusing to sign a union card and solicitingemployees to report "threats."October 20-Montgomery is given verbal warningfor alleged unsatisfactory work.December 29-Weaver analysis shows Montgomerydoing good work.1977January 25-Supervisor McGinnis tells new em-ployee Turner that Stevens does not want a union inthe plant, he would never have to join a union, and toreport to the Company if he is bothered by individualssoliciting union cards.McGinnis concedes that he has told the same thingto other new employees.February-Plant Manager Cruze makes remarks toMontgomery with regard to union cards in Montgom-ery's pocket.March 25-Antiunion employee James Wimmertells Montgomery, in the presence of Supervisor Wal-ter Altice, that he is going to shut off Montgomery'slooms so he will not make money. Altice says nothingin Montgomery's presence. Altice later that day givesWimmer a verbal warning for complaining aboutMontgomery.March 30-Montgomery is physically grabbed byJames Wimmer. Montgomery reports this to Altice.Altice says he will "talk" to Wimmer and later give averbal warning to Wimmer about threatening Mont-gomery.March 31-Montgomery files assault chargesagainst James Wimmer.April I-Altice issues a written warning to Wimmeron making threats of physical violence.Respondent posts a notice warning employeesagainst "threats, harassment or physical violence ofany kind."Montgomery is discharged.April 4-Montgomery is refused reinstatement.April 5-Respondent posts a notice to employeeswith regard to consequences of signing union cards.Between April 5 and 9-Superintendent RichardHodges asks employee David Turner if he has read theApril 5 notice and tells him that the Company does notneed any more union cards.May 26-Respondent posts a notice about conse-quences of signing a union card.June 7-Respondent posts another notice about the"serious consequences" of signing a union card.This chronology reveals an unfolding pattern of anti-union propaganda issued by Respondent, punctuated withunfair labor practices.I agree with the General Counsel's contention thatGroup Manager Griffin's August 5 and 6, 1976, speech wasdesigned to and had the calculated effect of informing theemployees that selection of the Union would be futile andcause harm to the employees. Specifically, I find that thespeech conveys the message that if the Union were to get in,working conditions would get worse, and then promises im-provements if the employees pull together with Respon-dent. This is essentially a "carrot and stick" message, and Iconclude that Respondent thereby unlawfully threatenedworsening working conditions in retaliation for union suc-cess and unlawfully promised unspecified improvements inthe conditions if the employees rejected the Union. Boththe threat and the promise are independent violations ofSection 8(a)(l) of the Act, intefering with, coercing, andrestraining employees in the exercise of their Section 7rights.Similarly, the construction of the specter of a strikedoomed to fail, with accompanying "trouble and tensionand strain and strife-which often ends up in serious vio-lence" and other hardships visited on the employees, ac-companied by unequivocal statements that Respondent'sstance is implacable resistance to a union selected by itsemployees, makes it plain that it would be Respondent withits obdurate opposition that would cause these hardships tofall on the employees if they defy Respondent's wishes inthe matter. This is no reasoned discussion of the pros andcons of representation. It is a plain threat of reprisalsagainst employees by destroying or diminishing their eco-nomic well-being because they have the temerity to usetheir lawful rights.I further find that the Respondent deliberately raisedfears that it would gain knowledge of the identity of cardsigners by telling them:Nowadays, Unions often try to get into a plant onthe basis of the Union cards, without employees hav-ing voted on the matter at all. Where this happens, thesigned Union cards are taken to a public hearing, usu-ally at the Court House. The cards are laid on thetable, and people are put on the witness stand. Theyare questioned as to whether the cards do bear theirtrue signature and as to the circumstances of their sign-ing the cards.In such situation, as you can see, the signed Unioncards are anything but confidential. They become pub-lic as everything in a Court proceeding is made public.Now it is for you to decide whether this gives you anyconcern or not. But the point is that when the Unionassures you that the cards will always and necessarilyremain confidential, they may be very seriously mis-leading you.I am persuaded that this message is violative of the Actwithin the holding of The Lundy Packing Company, 223NLRB 139 (1976), because the most likely concern thatemployees might have about being revealed as a card signeris a fear that Respondent would know and retaliate. Thespeech seeks to capitalize on that fear and deter would-besigners.I am not impressed by the various self-serving attemptsthroughout the speech to portray unlawful statements as216 J. P. STEVENS & CO.legitimate efforts to inform. This is a stratagem common toskilled evaders of the Act. and the long history of J. P.Stevens in labor litigation demonstrates a familiarity withcarefully concocted schemes to violate the Act without de-tection. The unfair labor practices discussed hereinafterconfirm that expertise, and lend meaning to the speech. Insum, I find that the speech, delivered against a backdrop of'continuous unfair labor practices by Respondent at other ofits locations over a long period of years, transgressed thebounds of Section 8(c) of the Act and violated Section8(a)(l) of the Act. Its overriding message to the employeesis that selecting a union would be futile and to stay awayfrom the Union or be injured by Respondent's retaliatorymeasures.I have found that Robert Montgomery did threaten Ms.Preston with loss of her job if she did not sign a union card.That he may not have been able to effectuate the threatdoes not excuse it or make it less a threat. I have also foundthat he invited Jimmy Robertson to settle the matter out-side when Robertson told him he had destroyed his unioncard. The invitation is susceptible of different meanings, butI find it unnecessary to discourse thereon. Montgomery'sconduct in neither instance is to be condoned, but the pun-ishment meted out in the form of written warnings on Sep-tember I and October I, 1976, is in striking contrast to theverbal warning dealt James Wimmer on March 30, 1977.for physically grabbing Montgomery. Altice, although toldof the details by Montgomery, merely warned Wimmerabout threats. Respondent knew by September 1, fromPreston's complaint, that Montgomery was for the Union.and it also well knew that James Wimmer was against theUnion. I find it more than coincidence that the antiunionemployee got the lesser penalty for the more severe miscon-duct. Altice's failure to speak up when Wimmer, in his pres-ence on March 25, 1977, threatened to cut off Montgom-ery's machines amounts to condonation of Wimmer'sstatements and confirms my opinion that Respondent wasmore lenient with those disposed to its antiunion views thatwith union adherents. Altice's private verbal warning toWimmer later that day that he should stop complainingabout Montgomery and leave him alone does not appear asufficient response to Wimmer's conduct in his presence oranything more than a pro forma slap on the wrist. Accord-ingly, I find that although Montgomery's statements to Ms.Preston and Robertson may have merited discipline, thedisparity in severity between the warnings given to the anti-union employee and those given to the union employeewarrants a conclusion that Montgomery received the writ-ten warnings on September I and October I, 1976. becauseof his union sympathies and that the written warnings were,therefore, designed to discourage his union activity and vio-lated Section 8(a)(3) and ( 1I) of the Act. Respondent's prep-aration of the warnings before it even talked to Montgom-ery about the incidents bespeaks its eagerness to intimidatehim him to refrain from soliciting at all, without botheringto fairly investigate the circumstances of the subject matterof the written warnings, and an unseemly haste and readywillingness to accept the evidence of antiunion employeeswithout further inquiry.Inasmuch as Montgomery was concededly doing satis-factory work after retraining in late August 1976 and wasdoing good work when a weaver analysis was performed onDecember 29 and inasmuch as I find no persuasive credibleevidence in the record that his work was deficient duringthe intervening period, I find that the verbal warnings givenhim for unsatisfactory performance on September 15, 8days after he forthrightly announced his stand for theUnion to Respondent, and October 20 were predicated onpretextual reasons and were in fact given because of hiscontinued union advocacy and were violative of Section8(a)(3) and (I) of the Act.Thurmon's written warning of September 15 followed aweek of harassment and piling on of work by Altice com-mencing the day after Thurmon openly declared his unionsentiments on September 7. The swift sequence of events.combined with the deep-seated antiunion hostility of Re-spondent, leads me to believe that Altice deliberately cre-ated work for Thurmon to the extent that he was overbur-dened and then seized on Thurmon's inabilit5to get thewarp started due to the work created for him as a pretextfor the written warning. Thurmon, an admittedly outstand-ing employee, was caught in a vise. If he worked on thewarp, he would not get the flagged machines repaired,which would have left him open to warning on that score.Altice created the situation of too many flagged looms be-cause Thurmon had announced he was for the Union.Altice's action in this respect. although not alleged, wasdiscriminatory in itself and was designed to curb Thur-mon's enthusiasm for the Union. Altice then compoundedhis actions with his reaction to the warp incident, whichwould probably have been avoided if Thurmon had notbeen loaded with make-work. Thurmon was not insubordi-nate and did nothing more than follow established priori-ties. Significantly, he continued to be an outstanding em-ployee after he received the written warning. I find thatAltice, after "riding" Thurmon for a week. seized on theopportunity to give him his only written warning in 15years in order to impress upon Thurmon the disadvantagesof being a union supporter and thereby violated Section8(a)(3) and (I) of the Act.Although in other circumstances I might find Respon-dent's October I notice to be appropriate, I am persuadedthat it was posted to discourage employees from solicitingunion cards and to encourage them to report those whosolicited. Even Robertson did not claim he was threatenedwith physical violence. Indeed. his complaint was thatMontgomery was plaguing him about signing a union card.I have considerable doubt. after viewing the two men, thatRobertson had any fear of Montgomery. That he did not isevidenced by his defiant language in telling Montgomerythat he had torn up his card and thrown it in the trash can.and Montgomery could go get it if he wanted it. Apart fromthe two incidents for which Montgomery was disciplined.there is no evidence or even a slight indication that anyother card solicitor was in any way bothering, harassing, or"threatening" employees. The Montgomery incidents pro-vided Respondent with a convenient pretext upon which tobase its October I notice, and the haste with which it wasprepared and posted suggests an intention to capitalize onevery incident. no matter how limited, to issue broad ukasescalculated to dampen prounion ardor and activities. Ac-cordingl. I conclude and find that the October I notice was217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut another device of Respondent designed to unlawfullydiscourage union solicitation and violated Section 8(a)(1 ) ofthe Act.Training supervisor McGinnis' admitted statements tonew employee David Turner on January 25, 1977. which heconcedes making to other new employees during their ori-entation and which were not solicited by Turner, continuethe pattern of company interference with employee rights.McGinnis' statement to Turner that J. P. Stevens did notwant a union in the plant could not help but impress on thisemployee the danger of being an object of his employer'sdisfavor, with consequences adverse to his employment sta-tus flowing therefrom. McGinnis made no effort to reassurehim on this score, and his instruction that Turner shouldreport any person bothering him in any way about signingunion cards amounts to nothing more than a bald directionto inform the Company of the identities of solicitors. State-ments of the sort delivered by McGinnis. even if deliveredin an overtly friendly manner, are reasonably calculated toimpress on an employee that union activities by him wouldsubject him to his employer's wrath and that one way ofstaying in the company's graces would be to abjure suchactivities and report on those who do not. I therefore findthat McGinnis' statements interfered with, restrained, andcoerced Turner in the exercise of his Section 7 rights andviolated Section 8(a)(1) of the Act.Plant manager Cruze's remarks to Montgomery, in Feb-ruary 1977, with regard to union cards in Montgomery'spocket confirm his knowledge of Montgomery's continuingunion activity. I have found that Cruze discharged Mont-gomery on April 1, 1977, and refused to take him back, foruntenable reasons, on April 4, 1977. 1 further find that inas-much as Cruze's reasons for terminating him are unbeliev-able, they may properly be regarded as pretextual. It isaxiomatic that the giving of a false reason for an actionwarrants an inference that the real reason is unlawful. Thecombination of false reasons for separation and refusal toreinstate, Respondent's longstanding strong hostilitytoward the Union's organizational efforts, Montgomery'sactive role on behalf of the Union, Respondent's knowledgeof that role, and Respondent's other unfair labor practicesdesigned to deter union activity convinces me that Mont-gomery was discharged and refused reinstatement in orderto discourage his union activities and those of others, andthese actions against him were in violation of Section8(a)(3) and (1) of the Act. The evidence does not supportthe allegation that his discharge and refusal of reinstate-ment violated Section 8(a)(4) of the Act.I have carefully examined the April, May, and June,1977 notices to employees and conclude that the message toemployees in the April and June notices, "If anyone threat-ens you, harasses you or puts you under undue pressure tosign a card, let your supervisor know and we will put a stopto it," may reasonably be interpreted as an invitation toemployees to report the identities of solicitors who in anyway approached them in a manner subjectively unaccept-able to the employee being solicited, wheresoever the solici-tation might occur. In my opinion, this broad invitation toinform tends to restrain and coerce employees in their rightto engage in protected activity and violates Section 8(a)(1)of the Act." The earlier. October I notice dealt with thesame matter after the incidents with Montgomery reportedby Ms. Preston and Jimmy Robertson. and there is no evi-dence of any other incidents of like or more serious nature.Montgomery had been terminated, and it would seem thatthe repeated invitations to report by Respondent weregrounded on nothing more than its continuing attempt todissuade union activism by intimidating employees inclinedto solicit authorization cards.All three of the notices contain the warning to employeesthat signing a union, or "blue," card can have "serious con-sequences." Respondent contends that the "consequences"listed on the notices are the ones referred to and are indeed"serious consequences" which it has an absolute right toexplain to its employees. Interestingly, the notices only referto serious consequences caused by employee or union ac-tion and leave to the imagination of the employees whatother "serious consequences" might arise, if any, from em-ployer action. The selective listing of consequences consid-ered serious by the Employer suggests its true purpose to bediscouragement of card signing. I find Respondent's effortsto distinguish between "serious consequences" and "seriousharm" to be a distinction without a difference. The intent isobvious, and wordplay cannot change it. As Respondentconcedes, a "serious harm" statement has been found illegalin an early J. P. Stevens case." The Board also found a"serious harm" statement illegal in another J. P. Stevenscase." The import of the message, delivered in the contextof the other unfair labor practices found herein and theoverall pattern of Respondent's repeated violations of theAct, was not changed by the substitution of "consequences"for "harm." I am persuaded that any distinction betweenthe two would not be readily apparent to an employee audi-ence unskilled in the nuances of legal legardemain. TheBoard has recently found a statement that "the signing of acard can be very serious" to be violative of Section 8(a)( I)in the context of accompanying employer comments to theeffect that the identities of card signers could becomeknown in the course of cross-examination:.0This latter con-text is supplied by Griffin's speech stating that cards werenot confidential and became public in a public hearing. Forthe foregoing reasons, I conclude and find that the noticestatements to employees that signing a union card couldhave "serious consequences" constituted threats to employ-ees, in violation of Section 8(aX 1) of the Act.The remarks of Superintendent Hodges to employee Da-vid Turner, a few days after April 5, drawing his attentionto the April 5 notice, containing a union card, and tellinghim either that Respondent did not want the union or thatRespondent did not need any more union cards put Turneron notice that signing a union card would incur Respon-" Sunnyland Packing Cnpaon). 227 NLRB 590. 595 (1976): Poloron Prod-ucts of Mississippi. Inc., 217 NLRB 704. 707 (11975)1 Lutheran Hospital ofMilwaukee. Inc.. 224 NLRB 176. 178 t976): Bank o S I.ouis. 191 NLRB669. 674."8J. P. Stevens and Co.. Inc. 157 NLRB 869. 872 (1966), enfd. 380 F.2d292 (2d Cir. 1967). cert. denied 389 U.S. 1005 (1967}.P. Stevens & Co. Inc. 167 NLRB 266. 302 ( 1967). enforcement deniedin perlinent parn 406 F.2d 1017 (4th Cir 1968).20 L. S. Ayres & Company. a Division o 4ssciated Drn (;oods (,rporatiiln.221 NLRB 1344 1976).218 J. P. STEVENS & CO.dent's displeasure and restrained and coerced him in theexercise of his statutory rights, in violation of Section8(a)( 1) of the Act.I do not find the warnings issued to Robert Montgomeryon August 25 and 26. 1976. to be unlawful, because theGeneral Counsel has not shown that Respondent hadknowledge of Montgomery's union sympathies prior toSeptember 1. 1976, and I cannot infer such knowledge fromthe record before me. Nor do I find the comments of Cruzeto Montgomery in February 1977 with regard to the unioncards in Montgomery's pocket to be unlawful interrogationas the complaint alleges. This latter incident establishes Re-spondent's knowledge of Montgomery's union adherence atthat time, but no more.IV. TIlE EFFSCrI OF lt UNFAIR I.ABOR PRACTII(CES UPONCOMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and suh-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.Upon the basis of the following findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By issuing a written warning with regard to his workto Donald Thurmon on September 15, 1976, because heengaged in union activities and in order to discourage hisunion activities, Respondent has violated Section 8(a)(3)and () of the Act.4. By issuing written warnings to Robert Montgomeryon September I and October 1, 1976, because he engaged inunion activities and in order to discourage his union activi-ties, Respondent has violated Section 8(a)(3) and (1) of theAct.5. By issuing verbal warnings with regard to is work per-formance to Robert Montgomery on September 15 and Oc-tober 20, 1976, because he engaged in union activities andin order to discourage such activities, Respondent has vio-lated 8(a)3) and (1) of the Act.6. By discharging Robert Montgomery on April I. 1977.and thereafter refusing to reinstate him, in order to discour-age union activities among its employees, Respondent hasviolated Section 8(a)(3) and (1) of the Act.7. By threatening its employees with reprisals if they sup-ported the Union, Respondent has violated Section 8(a)( 1)of the Act.8. By promising its employees unspecified benefits if the,rejected the Union, Respondent has violated Section 8(a)(1)of the Act.9. By telling its employees that the identities of unioncard signers would become public knowledge, Respondenthas violated Section 8(a)( ) of the Act.10. By telling employees that the signing of union cardswould have "serious consequences," Respondent threat-ened its employees in violation of Section 8(a)(1) of the Act.II. By inviting and encouraging emploees to report theidentities of union card solicitors, Respondent has violatedSection 8(a)( ) of the Act.12. The unfair labor practices set forth hereinabove areunfair labor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.13. Respondent has not committed any other unfair la-bor practices alleged in the complaint.Tilt RiM I-I)YIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist from further violations: to expunge thewarning of September 15. 1976. given to Donald Thurmonand the warnings of September I and 15, and October Iand 20, 1976, given to Robert Montgomery from Respon-dent's records; and to offer unconditional reinstatement toRobert Montgomery to his former job and make him wholefor all wages lost by him as a result of his unlawful dis-charge. such backpay and interest thereon to be computedin the manner prescribed in F. W Woolworth Companr, 90NLRB 289 (1950). and Florida Steel Corporation, 231NLRB 651 (1977).n2In addition to the foregoing, my recommended Order willrequire Respondent to post an appropriate notice to all em-ployees at all of its plants and will further require that thenotice be read to all its employees at the Angle-Ferrumplants involved herein by an official of Respondent in thepresence of a Board agent. The posting requirement is con-sistent with prior Board direction with respect to Respon-dent, and the reading of the notice to employees is a nec-essary remedy inasmuch as it appears that some of theemployees at Rocky Mount do not read well, if at all. In theevent the appropriateness of this broad notification remedyhas been affected by Respondent's compliance if any' withother recent Board and court orders. I am confident thatthe Board will modify it if the Board deems modificationappropriate.[Recommended Order omitted from publication.]21 See. generally. Isis Plumbhing & Heaing Co, 138 NLRB 716 (1962)22 J Stevens & Co., Inc., 220 NLRB 270 (1975)219